 

EXHIBIT 10.6

SILICON VALLEY BANK
401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN

As Amended and Restated
Effective January 1, 2005

 


--------------------------------------------------------------------------------


Silicon Valley Bank 401(k) and Employee Stock Ownership Plan
As Amended and Restated Effective January 1, 2005

Silicon Valley Bank previously established the Silicon Valley Bancshares
Employee Stock Ownership Plan, intended to constitute a qualified stock bonus
plan, as described in Code section 401(a), and the Silicon Valley Bank
401(k) Plan, intended to constitute a qualified profit sharing plan as described
in Code section 401(a), including a qualified cash or deferred arrangement, as
described in Code section 401(k), effective January 1, 1989 and January 1, 1985,
respectively. Each plan together with its related trust was established for the
exclusive benefit of eligible employees of the Company and its participating
affiliates.

Effective March 1, 1995, the Silicon Valley Bancshares Employee Stock Ownership
Plan was merged into the Silicon Valley Bank 401(k) Plan and the merged plan was
restated and renamed the Silicon Valley Bank 401(k) and Employee Stock Ownership
Plan (the “Plan”). The Plan is intended to constitute a qualified profit sharing
plan, as described in Code section 401(a), which includes a qualified cash or
deferred arrangement, as described in Code section 401(k), and an employee stock
ownership plan under Code Section 4975(e)(7). The plan was previously amended
and restated, effective January 1, 2000.

The Plan was amended and restated effective January 1, 2001 to comply with the
qualification requirements as amended by the Uniformed Services Employment and
Reemployment Rights Act of 1994 (USERRA), the Uruguay Round Agreements Act
(GATT), the Small Business Job Protection Act of 1996 (SBJPA), the Taxpayer
Relief Act of 1997 (TRA ‘97), and the Restructuring and Reform Act of 1998 (RRA
‘98), (collectively, “GUST”).

Effective January 1, 2002, except as otherwise set forth herein, the Plan was
amended and restated in its entirety to comply with certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and to
merge the Silicon Valley Bank Money Purchase Pension Plan with and into the Plan
effective January 1, 2003. Subsequently, the Plan was amended effective
January 1, 2003, to add an additional Company Match Contribution (the
“Subsequent Amendment”).

Effective January 1, 2005, except as otherwise set forth herein, the Plan is
amended and restated in its entirety to incorporate the Subsequent Amendment, to
add a discretionary profit sharing provision and to make such other changes as
the Company deems appropriate.

The Plan is intended to comply in operation with GUST and EGTRRA. To the extent
that the Plan, as set forth below, is subsequently determined to be insufficient
to comply with the requirements of GUST and EGTRRA and any regulations issued
under these qualification requirements, the Plan shall be subsequently amended
to so comply.

Effective Date: January 1, 2005

Silicon Valley Bank

 

By:

 /s/ GRINDLE SLOAN

 

 

Title:

 Manager, Benefits & HR

 

 


--------------------------------------------------------------------------------


Table of Contents

 

Page

 

1. DEFINITIONS

1

 

2. ELIGIBILITY

9

 

3. PARTICIPANT CONTRIBUTIONS

9

 

4. ROLLOVERS AND TRANSFERS FROM OTHER QUALIFIED PLANS

11

 

5. EMPLOYER CONTRIBUTIONS

11

 

6. ACCOUNTING

13

 

7. INVESTMENT FUNDS AND ELECTIONS

14

 

8. VESTING & FORFEITURES

15

 

9. PARTICIPANT LOANS

17

 

10. IN-SERVICE WITHDRAWALS

19

 

11. DISTRIBUTIONS ONCE EMPLOYMENT ENDS OR BY REASON OF A PARTICIPANT’S REQUIRED
BEGINNING DATE

21

 

12. ADP AND ACP TESTS

30

 

13. MAXIMUM CONTRIBUTION AND BENEFIT LIMITATIONS

34

 

14. TOP HEAVY RULES

34

 

15. PLAN ADMINISTRATION

36

 

16. MANAGEMENT OF INVESTMENTS

38

 

17. TRUST ADMINISTRATION

41

 

18. RIGHTS, PROTECTION, CONSTRUCTION AND JURISDICTION

43

 

19. AMENDMENT, MERGER, DIVESTITURES AND TERMINATION

45

 

 


--------------------------------------------------------------------------------


1.   DEFINITIONS

When capitalized, the words and phrases below have the following meanings unless
different meanings are clearly required by the context:

1.1            Account.   The records maintained for purposes of accounting for
a Participant’s interest in the Plan. “Account” may refer to one or all of the
following accounts which have been created on behalf of a Participant to hold
specific types of Contributions under the Plan or predecessor plans as merged
herein as of the Effective Date:

(a)    “Employee Account.”   An account created to hold Employee Contributions.

(b)    “Rollover Account.”   An account created to hold Rollover Contributions.

(c)    “Prior ESOP Rollover Account.”   An account created to hold amounts
representing Rollover Contributions contributed to the Silicon Valley Bancshares
Employee Stock Ownership Plan.

(d)    “Company Match Account.”   An account created to hold Company Match
Contributions for periods commencing on or after March 1, 1995.

(e)    “Money Purchase Pension Account.”   An account created to hold Money
Purchase Pension Contributions made to the Silicon Valley Bank Money Purchase
Pension Plan prior to January 1, 2003.

(f)     “Prior Match Account.”   An account created to hold Company Match
Contributions for periods commencing prior to March 1, 1995.

(g)    “ESOP Account.”   An account created to hold ESOP Contributions.

(h)    “Profit Sharing Account.”   An account created to hold Profit Sharing
Contributions for periods commencing on or after January 1, 2005.

1.2            “ACP” or “Average Contribution Percentage.”   The percentage
calculated in accordance with Section 12.1.

1.3            “Administrator.”   The Company, which may delegate all or a
portion of the duties of the Administrator under the Plan to a Committee in
accordance with Section 15.6.

1.4            “ADP” or “Average Deferral Percentage.”   The percentage
calculated in accordance with Section 12.1.

1.5            “Beneficiary.”   The person or persons who is to receive benefits
after the death of the Participant pursuant to the “Beneficiary Designation”
paragraph in Section 11, or as a result of a QDRO. For purposes of
Section 11.12, Beneficiary shall mean the person or persons who is to receive
benefits after the death of the Participant pursuant to the “Beneficiary
Designation” paragraph in Section 11 and is the designated Beneficiary under
section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4 of the Treasury
Regulations.

1.6            “Break in Service.”   The fifth anniversary (or sixth anniversary
if absence from employment was due to a Parental Leave) of the date on which a
Participant’s employment ends.

1.7            “Code.”   The Internal Revenue Code of 1986, as amended.
Reference to any specific Code section shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing or superseding such section.

1.8            “Committee.”   If applicable, the committee which has been
appointed by the Company to administer the Plan in accordance with Section 15.6.

1.9            “Company.”   Silicon Valley Bank or any successor by merger,
purchase or otherwise.

 


--------------------------------------------------------------------------------


1.10          “Company Stock.”   Shares of common stock of Silicon Valley
Bancshares, the parent company of the Company, its predecessor(s), or its
successors or assigns, or any corporation with or into which said corporation
may be merged, consolidated or reorganized, or to which a majority of its assets
may be sold.

1.11          “Compensation.”   Compensation means the definition of
Compensation in Code section 415(c)(3), which shall include the sum of a
Participant’s Taxable Income and salary reductions, if any, pursuant to Code
section 125, 402(g)(3), 402(h)(1)(B), 403(b), or 457.

In addition the following special rules shall apply:

(a)    For Plan Years beginning on or after January 1, 2001, Compensation paid
or made available during such Plan Years shall include elective amounts that are
not includible in a Participant’s gross income by reason of Code
section 132(f)(4).

(b)    For purposes of determining ADP and ACP, Compensation shall be limited to
amounts paid to an Eligible Employee while a Participant.

(c)    For purposes of determining HCEs and key employees, and for Plan Years
commencing after December 31, 1997, for purposes of Sections 13.2 and 14.2
Compensation for the entire Plan Year shall be used.

(d)    The annual Compensation of each Participant taken into account for any
Plan Year shall not exceed $150,000 or, if greater, the maximum dollar amount
specified in Code section 401(a)(17), as adjusted for increases in the
cost-of-living in accordance with section 401(a)(17)(B) ($200,000 for Plan Years
beginning after December 31, 2001). The cost-of-living adjustment in effect for
a calendar year applies to any determination period beginning in such calendar
year. If a determination period consists of fewer than 12 months, the annual
Compensation limit is an amount equal to the otherwise applicable annual
Compensation limit multiplied by a fraction, the numerator of which is the
number of months in the short determination period, and the denominator of which
is 12.

1.12          “Contribution.”   An amount contributed to the Plan by the
Employer or an Eligible Employee, and allocated by contribution type to
Participants’ Accounts, as described in Section 1.1. Specific types of
contribution include:

(a)    “Employee Contribution.”   An amount contributed by an eligible
Participant in conjunction with his or her salary deferral election pursuant to
Section 3.1 which shall be treated as made by the Employer on an eligible
Participant’s behalf.

(b)    “Rollover Contribution.”   An amount contributed by an Eligible Employee
which originated from another employer’s or an Employer’s qualified plan.

(c)    “Company Match Contribution.”   An amount contributed by the Employer on
an eligible Participant’s behalf based upon the amount contributed by the
eligible Participant.

(d)    “ESOP Contribution.”   An amount contributed by the Employer on an
eligible Participant’s behalf and allocated on a pay based formula.

(e)    “Money Purchase Pension Contribution.”   An amount contributed by the
Employer to the Silicon Valley Bank Money Purchase Pension Plan prior to
January 1, 2003.

(f)     “Profit Sharing Contribution.”   An amount contributed by the Employer
on an eligible Participant’s behalf and allocated in accordance with
Section 5.3(b).

1.13          “Contribution Dollar Limit.”   The dollar limit placed on each
Participant’s Employee Contributions, under Section 402(g) of the Code in effect
for such taxable year, except to the extent permitted under Section 3.1(b) and
Section 414(v) of the Code, if applicable. For purposes of this Section,

2


--------------------------------------------------------------------------------


a Participant’s Employee Contributions shall include (i) any employer
contribution under a qualified cash or deferred arrangement (as defined in Code
section 401(k)) to the extent not includible in gross income for the taxable
year under Code section 402(e)(3) (determined without regard to Code section
402(g)), (ii) any employer contribution to the extent not includible in gross
income for the taxable year under Code section 402(h)(1)(B) (determined without
regard to Code section 402(g)), (iii) any employer contribution to purchase an
annuity contract under Code section 403(b) under a salary reduction agreement
(within the meaning of Code section 3121(a)(5)(D)) and (iv) for calendar years
commencing after December 31, 1996, any elective employer contribution under
Code section 408(p)(2)(A)(i).

1.14          “Conversion Period.”   The period of converting the prior
accounting system of this Plan and the Trust, if such Plan and Trust were in
existence prior to the Effective Date, or the prior accounting system of any
plan and trust which is merged into the Plan and the Trust subsequent to the
Effective Date, to the accounting system described in Section 6.

1.15          “Direct Rollover.”   An Eligible Rollover Distribution that is
paid directly to an Eligible Retirement Plan for the benefit of a Distributee.

1.16          “Disability.”   A Participant’s mental or physical disability
which qualifies the Participant for benefits under the Company’s long-term
disability plan.

1.17          “Distributee.”   An Employee or former Employee, the surviving
spouse of an Employee or former Employee and a spouse or former spouse of an
Employee or former Employee determined to be an alternate payee under a QDRO.

1.18          “Early Retirement Date.”   The date of a Participant’s 55th
birthday and completion of 10 Years of Vesting Service.

1.19          “Effective Date.”   The date upon which the provisions of this
document become effective. The effective date of this amendment and restatement
is January 1, 2005, unless stated otherwise. In general, the provisions of this
document only apply to Participants who are Employees on or after the Effective
Date. However, investment and distribution provisions apply to all Participants
with Account balances to be invested or distributed after the Effective Date.

1.20          “Eligible Employee.”   An Employee of an Employer, except any
Employee:

(a)    who has not attained age eighteen (18);

(b)    who is classified as an Intern;

(c)    whose compensation and conditions of employment are covered by a
collective bargaining agreement to which an Employer is a party unless the
agreement calls for the Employee’s participation in the Plan;

(d)    who is treated as an Employee because he or she is a Leased Employee,
independent contractor, consultant or employee of a third party employment
agency or is classified as such by the Employer for whom such services are
performed (whether or not such classification is upheld upon governmental or
judicial review); or

(e)    who is a nonresident alien who (i) either receives no earned income
(within the meaning of Code section 911(d)(2)), from sources within the United
States under Code section 861(a)(3); or (ii) receives such earned income from
such sources within the United States but such income is exempt from United
States income tax under an applicable income tax convention.

An individual’s status as an Eligible Employee shall be determined by the
Employer pursuant to the foregoing provisions, and such determination shall be
binding and conclusive on all persons.

3


--------------------------------------------------------------------------------


Notwithstanding any provision of this Plan to the contrary, an individual who is
not participating in this Plan because the individual is classified as a Leased
Employee, as defined herein, on the personnel records of the Employer, and who
is reclassified by any governmental entity as an employee described under
section 3121 of the Code, shall not, solely by reason of such reclassification,
become eligible on a retroactive basis or a prospective basis to participate in
this Plan.

1.21          “Eligible Retirement Plan.”   An individual retirement account
described in Code section 408(a), an individual retirement annuity described in
Code section 408(b), an annuity plan described in Code section 403(a), or a
qualified trust described in Code section 401(a), that accepts a Distributee’s
Eligible Rollover Distribution, except that with regard to an Eligible Rollover
Distribution to a surviving spouse, an Eligible Retirement Plan is an individual
retirement account or individual retirement annuity. Effective for distributions
made after December 31, 2001, an Eligible Retirement Plan shall also mean an
annuity contract described in Section 403(b) of the Code and an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this plan. The definition of Eligible Retirement
Plan shall also apply in the case of a distribution made after December 31, 2001
to a surviving spouse, or to a spouse or former spouse who is the alternate
payee under a qualified domestic relation order, as defined in Section 414(p) of
the Code.

1.22          “Eligible Rollover Distribution.”   A distribution of all or any
portion of the balance to the credit of a Distributee, excluding (i) a
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated Beneficiary, or for a specified
period of ten years or more; (ii) a distribution to the extent such distribution
is required under Code section 401(a)(9); (iii) the portion of a distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to Employer securities);
and effective for the period commencing on January 1, 2000, (iv) Hardship
withdrawal amounts withdrawn from a Participant’s Employee Account.

1.23          “Employee.”   An individual who is:

(a)    directly employed by any Related Company and for whom any income for such
employment is subject to withholding of income or social security taxes, or

(b)    a Leased Employee.

1.24          “Employer.”   The Company and any Related Company which adopts
this Plan with the approval of the Company.

1.25          “ERISA.”   The Employee Retirement Income Security Act of 1974, as
amended. Reference to any specific section shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing or superseding such section.

1.26          “Forfeiture Account.”   An account holding amounts forfeited by
Participants who have left the Employer, invested in interest bearing deposits
of the Trustee, pending disposition as provided in this Plan and the Trust and
as directed by the Administrator.

1.27          “Hardship”   means the immediate and heavy financial need of a
Participant, as determined in a uniform and nondiscriminatory basis by the
Company in accordance with Section 10.6 and as may be further clarified by
rules or regulations issued by the Secretary of the Treasury or the Internal
Revenue Service.

1.28          “HCE” or “Highly Compensated Employee.”   An Employee described as
a Highly Compensated Employee in Section 12.

4


--------------------------------------------------------------------------------


1.29          “Ineligible.”   The Plan status of an individual during the period
in which he or she is (1) an Employee of a Related Company which is not then an
Employer, (2) an Employee, but not an Eligible Employee, or (3) not an Employee.

1.30          “Intern.”   An individual classified by an Employer’s human
resources department as an “Intern”.

1.31          “Investment Fund” or “Fund.”   An investment fund as described in
Section 16.2. The Investment Funds authorized by the Administrator to be offered
under the Plan as of the Effective Date are set forth in Appendix A.

1.32          “Leased Employee.”   For Plan Years commencing after December 31,
1996, an individual, not otherwise an Employee, who, pursuant to an agreement
between a Related Company and a leasing organization, has performed, on a
substantially full-time basis, for a period of at least 12 months, services
under the primary direction or control of the Related Company, unless:

(a)    the individual is covered by a money purchase pension plan maintained by
the leasing organization and meeting the requirements of Code section
414(n)(5)(B), and

(b)    such individuals do not constitute more than 20% of all Non-Highly
Compensated Employees of all Related Companies (within the meaning of Code
section 414(n)(5)(C)(ii)).

1.33          “Leave of Absence.”   A period during which an individual is
deemed to be an Employee, but is absent from active employment, provided that
the absence:

(a)    was authorized by a Related Company; or

(b)    was due to military service in the United States armed forces and the
individual returns to active employment within the period during which he or she
retains employment rights under federal law.

1.34          “Loan Account.”   The record maintained for purposes of accounting
for a Participant’s loan and payments of principal and interest thereon.

1.35          “NHCE” or “Non-Highly Compensated Employee.”   An Employee
described as a Non-Highly Compensated Employee in Section 12.

1.36          “Normal Retirement Date.”   The date of a Participant’s 62nd
birthday.

1.37          “Owner.”   A person with an ownership interest in the capital,
profits, outstanding stock or voting power of a Related Company within the
meaning of Code section 318 or 416 (which exclude indirect ownership through a
qualified plan).

1.38          “Parental Leave.”   The period of absence from work by reason of
pregnancy, the birth of an Employee’s child, the placement of a child with the
Employee in connection with the child’s adoption, or caring for such child
immediately after birth or placement as described in Code section 410(a)(5)(E).

1.39          “Participant.”   An Eligible Employee who begins to participate in
the Plan after completing the eligibility requirements as described in
Section 2.1 or such eligibility requirements as were in effect prior to the
Effective Date under this Plan or predecessor plans as merged herein as of the
Effective Date. An Eligible Employee who makes a Rollover Contribution prior to
completing the eligibility requirements as described in Section 2.1 shall also
be considered a Participant, except that he or she shall not be considered a
Participant for purposes of provisions related to Contributions, other than a
Rollover Contribution, until he or she completes the eligibility requirements as
described in Section 2.1. A Participant’s participation continues until his or
her employment with all Related Companies ends and his or her Account is
distributed or forfeited.

5


--------------------------------------------------------------------------------


1.40          “Pay.”   All cash compensation paid to an Eligible Employee by an
Employer while a Participant during the current period. Pay excludes:
(i) amounts realized from the exercise of a nonqualified stock option,
(ii) amounts realized when restricted stock is no longer subject to a
substantial risk of forfeiture, (iii) amounts realized from the disposition of a
qualified stock option and (iv) reimbursements or other expense allowances, cash
and non-cash fringe benefits, moving expenses, deferred compensation and welfare
benefits.

Pay shall be determined further by including amounts contributed by an Employer
pursuant to Code sections 125 and 402(e)(3), except that for purposes of Profit
Sharing Contributions and ESOP Contributions, “excluding amounts” shall be
substituted for the preceding reference to “including amounts.” Pay is limited
to $150,000 ($200,000 for Plan Years beginning after December 31, 2001; as
adjusted for the cost of living pursuant to Code sections 401(a)(17) and 415(d))
per Plan Year.

For Plan Years commencing on or after January 1, 2001, Pay shall include amounts
that are not includible in gross income of the Participant by reason of
Section 132(f) of the Code.

1.41          “Period of Employment.”   The period beginning on the date an
Employee first performs an hour of service and ending on the date his or her
employment ends. Employment ends on the date the Employee quits, retires, is
discharged, dies or (if earlier) the first anniversary of his or her absence for
any other reason. The period of absence starting with the date an Employee’s
employment temporarily ends and ending on the date he or she is subsequently
reemployed is (1) included in his or her Period of Employment if the period of
absence does not exceed one year, and (2) excluded if such period exceeds one
year.

Period of Employment includes the period prior to a Break in Service.

An Employee’s service with a predecessor or acquired company shall only be
counted in the determination of his or her Period of Employment for eligibility
and/or vesting purposes if (1) the Company directs that credit for such service
be granted, or (2) a qualified plan of the predecessor or acquired company is
subsequently maintained by any Employer or Related Company.

1.42          “Plan.”   The Silicon Valley Bank 401(k) and Employee Stock
Ownership Plan set forth in this document, as from time to time amended.

1.43          “Plan Year.”   The annual accounting period of this Plan and the
Trust which ends on each December 31.

1.44          “QDRO.”   A domestic relations order that the Administrator has
determined to be a qualified domestic relations order within the meaning of Code
section 414(p).

1.45          “Reduction in Force.”   An Employer sponsored program developed to
reduce force on a permanent basis.

1.46          “Related Company.”   With respect to any Employer, that Employer
and any corporation, trade or business which is, together with that Employer, a
member of the same controlled group of corporations, a trade or business under
common control, or an affiliated service group within the meaning of Code
sections 414(b), (c), (m) or (o) and except that for purposes of Section 13
“within the meaning of Code sections 414(b), (c), (m) or (o), as modified by
Code section 415(h)” shall be substituted for the preceding reference to “within
the meaning of Code section 414(b), (c), (m) or (o).”

1.47          “Required Beginning Date.”   The latest date benefit payments
shall commence to a Participant.

6


--------------------------------------------------------------------------------


(a)    For calendar years commencing before January 1, 1997, such date shall
mean:

(1)    with regard to a Participant who (i) attained age 70½ in 1996, (ii) did
not terminate employment with all Related Companies before January 1, 1997, and
(iii) is not or was not a 5-percent Owner, the April 1 that next follows (i) the
calendar year in which the Participant attained age 70½, or (ii) if the
Participant elects to apply this clause (ii), the calendar year in which the
Participant terminates employment with all Related Companies (and any such
election must be made prior to January 1, 1998); and

(2)    with regard to a Participant who attained age 70½ after December 31, 1987
and before January 1, 1996 or, in 1996 if he or she (i) terminated employment
with all Related Companies before January 1, 1997 or (ii) is or was a 5-percent
Owner, the April 1 that next follows the calendar year in which the Participant
attains age 70½; and

(3)    with regard to a Participant who attained age 70½ before January 1, 1988
and who is not a 5-percent Owner, the April 1 that next follows the later of
(i) the calendar year in which the Participant attained age 70½, or (ii) the
calendar year in which the Participant terminates employment with all Related
Companies; and

(4)    with regard to a Participant who attained age 70½ before January 1, 1988
and who is a 5-percent Owner, the April 1 that next follows the later of (i) the
calendar year in which the Participant attained age 70½, or (ii) the earlier of
the calendar year in which or within which ends the Plan Year in which the
Participant becomes a 5-percent Owner or the calendar year in which he or she
terminates employment with all Related Companies.

A Participant shall be considered a 5-percent Owner for this purpose if such
Participant is a 5-percent Owner as defined in Code section 416(i) (determined
in accordance with Code section 416 but without regard to whether the Plan is
top-heavy) at any time during the Plan Year ending with or within the calendar
year in which the Participant attains age 66½ or in any subsequent Plan Year.

(b)    For calendar years commencing after December 31, 1996 and before
January 1, 2001, such date shall mean:

(1)    with regard to a Participant who attained age 70½ in 1997, 1998, 1999, or
2000, the April 1 that next follows the calendar year in which he or she
attained age 70½, except that if the Participant (i) did not terminate
employment with all Related Companies before January 1 of the calendar year
following the calendar year in which he or she attained age 70½, (ii) is not a
5-percent Owner, such date shall instead mean the April 1 that next follows
(i) the calendar year in which the Participant attained age 70½, or (ii) if the
Participant elects to apply this clause (ii), the calendar year in which the
Participant terminates employment with all Related Companies (and any such
election must be made prior to the April 1 of the calendar year following the
calendar year in which he or she attained age 70½); and

(2)    with regard to a Participant who is a 5-percent Owner, the April 1 that
next follows the calendar year in which the Participant attains age 70½.

A Participant shall be considered a 5-percent Owner for this purpose if such
Participant is a 5-percent Owner with respect to the Plan Year ending in the
calendar year in which the Participant attains age 70½.

(c)    For calendar years commencing after December 31, 2000, such date shall
mean:

(1)    with regard to a Participant who is not a 5-percent Owner, the April 1
that next follows the later of (i) the calendar year in which the Participant
attained age 70½, or (ii) the calendar year in which the Participant terminates
employment with all Related Companies; and

7


--------------------------------------------------------------------------------


(2)    with regard to a Participant who is a 5-percent Owner, the April 1 that
next follows the calendar year in which the Participant attains age 70½.

A Participant shall be considered a 5-percent Owner for this purpose if such
Participant is a 5-percent Owner with respect to the Plan Year ending in the
calendar year in which the Participant attains age 70½.

1.48          “Settlement Date.”   For each Trade Date, the Trustee’s next
business day.

1.49          “Spousal Consent.”   The written consent given by a spouse to a
Participant’s election or waiver of a specified form of benefit or Beneficiary
designation. The spouse’s consent must acknowledge the effect on the spouse of
the Participant’s election, waiver or designation, and be duly witnessed by a
Plan representative or notary public. Spousal Consent shall be valid only with
respect to the spouse who signs the Spousal Consent and only for the particular
choice made by the Participant which requires Spousal Consent. A Participant may
revoke (without Spousal Consent) a prior election, waiver or designation that
required Spousal Consent at any time before payments begin. Spousal Consent also
means a determination by the Administrator that there is no spouse, the spouse
cannot be located, or such other circumstances as may be established by
applicable law.

1.50          “Sweep Account.”   The subsidiary Account for each Participant
through which all transactions are processed, which is invested in interest
bearing deposits of the Trustee.

1.51          “Sweep Date.”   The cut off date and time for receiving
instructions for transactions to be processed on the next Trade Date.

1.52          “Taxable Income.”   Compensation in the amount reported by the
Employer or a Related Company as “Wages, tips, other compensation” on Form W-2,
or any successor method of reporting under Code section 6041(d).

1.53          “Trade Date.”   Each day the Investment Funds are valued, which is
normally every day the assets of such Funds are traded.

1.54          “Trust.”   The legal entity created by those provisions of this
document which relate to the Trustee. The Trust is part of the Plan and holds
the Plan assets that are comprised of the aggregate of Participants’ Accounts,
any unallocated funds invested in deposit or money market type assets pending
allocation to Participants’ Accounts or disbursement to pay Plan fees and
expenses and the Forfeiture Account. The Trust also includes the interests of
the Plan in any master trust established pursuant to Section 17.

1.55          “Trustee.”   The Fidelity Management Trust Company, a
Massachusetts trust company, having an office at 82 Devonshire Street, Boston,
MA 02109.

1.56          “USERRA.”   The Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended.

1.57          “Year of Vesting Service.”   A 12-month Period of Employment. An
Employee will be credited with all Years of Vesting Service unless a Year of
Vesting Service may be disregarded under Section 8.4(c) of this Plan.

In addition, Years of Vesting Service shall be calculated as follows if (and
only if) it would be of benefit to the Employee:

(a)    For service from January 1, 1995, each 12 month Period of Employment;

8


--------------------------------------------------------------------------------


(b)     For the period before January 1, 1995, a 12 consecutive month period
ending on the anniversary of the date an individual became an Employee, or as
that date may be adjusted as a result of his or her termination of employment
with all related Companies and subsequent rehire as an Employee, in which an
Employee is credited with at least 1,000 hours of service, as such term was
defined for this purpose prior to January 1, 1995.

Years of Vesting Service shall include service credited prior to January 1,
1985. Subject to the provisions of Section 8.4(c), any Employee who is, or
previously was, a Leased Employee shall be credited with a Year of Vesting
Service to the extent required under Treas. Reg. § 1.411(a)-5(b)(3)(iv)(B).

2.   ELIGIBILITY

2.1            Eligibility.   All Participants as of January 1, 2001, shall
continue their eligibility to participate. Each other Eligible Employee shall
become a Participant on the date that he or she commences employment with an
Employer; provided, however, that Employee Contribution elections, as described
in Section 3.1 herein, shall be effective as soon as is reasonably practicable
following the receipt of such elections by the Administrator.

2.2            Ineligible Employees.   If an Employee completes the above
eligibility requirements, but is Ineligible at the time participation would
otherwise begin (if he or she were not Ineligible), he or she shall become a
Participant on the first subsequent date on which he or she is an Eligible
Employee.

2.3            Ineligible or Former Participants.   A Participant may not make
or share in Plan Contributions, nor generally be eligible for a new Plan loan,
during the period he or she is Ineligible, but he or she shall continue to
participate for all other purposes. An Ineligible Participant or former
Participant shall automatically become an active Participant on the date he or
she again becomes an Eligible Employee.

3.   PARTICIPANT CONTRIBUTIONS

3.1            Employee Contribution Election.

(a)    Upon becoming a Participant, an Eligible Employee may elect to reduce his
or her Pay by an amount which does not exceed the Contribution Dollar Limit,
within the limits described in the Contribution Percentage Limits paragraph of
this Section 3, and have such amount contributed to the Plan by the Employer as
an Employee Contribution. The election shall be made as a whole percentage of
Pay in such manner and with such advance notice as prescribed by the
Administrator. Such election shall be effective as soon as is reasonably
practicable following the receipt of such election by the Administrator. In no
event shall an Employee’s Employee Contributions under the Plan and comparable
contributions to all other plans, contracts or arrangements of all Related
Companies exceed the Contribution Dollar Limit for the Employee’s taxable year
beginning in the Plan Year, except to the extent permitted under
Section 3.1(b) and Section 414(v) of the Code.

(b)     Effective on or after January 1, 2002, the Employer shall also make
Employee Contributions on a Participant’s behalf in an additional amount equal
to the amount of Pay that the Participant has elected to defer pursuant to the
Participant’s Employee Contribution election, provided, however, that for this
additional deferral, a Participant must have attained age fifty (50) before the
close of the Plan Year. Such additional Employee Contributions (or “Catch-Up
Contributions”) shall be made in accordance with, and subject to the limitations
of Section 414(v) of the Code. Such Catch-Up Contributions shall not be taken
into account for purposes of the provisions of the Plan implementing the
required limitations of Sections 402(g) and 415 of the Code. The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such Catch-Up

9


--------------------------------------------------------------------------------


Contributions. The amount by which Pay is reduced pursuant to this subsection
(b) shall be allocated to the Participant’s Employee Account.

3.2            Changing a Contribution Election.   A Participant who is an
Eligible Employee may change his or her Employee Contribution election at any
time in such manner and with such advance notice as prescribed by the
Administrator, and such election shall be effective as soon as is reasonably
practicable following the receipt of such notice by the Administrator.

3.3            Revoking and Resuming a Contribution Election.   A Participant
may revoke his or her Contribution election at any time in such manner and with
such advance notice as prescribed by the Administrator, and such election shall
be effective as soon as is reasonably practicable following the receipt of such
notice by the Administrator.

A Participant who is an Eligible Employee may resume Contributions by making a
new Contribution election at the same time in which a Participant may change his
or her election in such manner and with such advance notice as prescribed by the
Administrator, and such election shall be effective as soon as is reasonably
practicable following the receipt of such notice by the Administrator.

3.4            Contribution Percentage Limits.   The Administrator may establish
and change from time to time, in writing, without the necessity of amending this
Plan and the Trust, the minimum, if applicable, and maximum Employee
Contribution percentages, prospectively or retrospectively (for the current Plan
Year), for all Participants. In addition, the Administrator may establish any
lower percentage limits for Highly Compensated Employees as it deems necessary
to satisfy the tests described in Section 12. The maximum Employee Contribution
percentage is 75%.

Irrespective of the limits that may be established by the Administrator in
accordance with the paragraph above, in no event shall the Contributions made by
or on behalf of a Participant for a Plan Year exceed the maximum allowable under
Code section 415, except to the extent permitted under Section 3.1(b) and
Section 414(v) of the Code.

3.5            Refunds When Contribution Dollar Limit Exceeded.   A Participant
who makes Employee Contributions for a calendar year to this Plan and comparable
contributions to any other qualified defined contribution plan in excess of the
Contribution Dollar Limit may notify the Administrator in writing by the
following March 1 (or as late as April 14 if allowed by the Administrator) that
an excess has occurred. In this event, the amount of the excess specified by the
Participant, adjusted for investment gain or loss, shall be refunded to him or
her by April 15 and shall not be included as an Annual Addition under Code
section 415 for the year contributed. Refunds shall not include investment gain
or loss for the period between the end of the applicable Plan Year and the date
of distribution. Excess amounts shall first be taken from unmatched Employee
Contributions and then from matched Employee Contributions. Any Company Match
Contributions attributable to refunded excess Employee Contributions as
described in this Section shall be forfeited and used as described in
Section 8.4.

3.6            Timing, Posting and Tax Considerations.   Participant
Contributions, other than Rollover Contributions, may only be made through
payroll deduction. Such amounts shall be paid to the Trustee in cash and posted
to each Participant Account(s) as soon as such amounts can reasonably be
separated from the Employer’s general assets and balanced against the specific
amount made on behalf of each Participant. Effective February 3, 1997, in no
event, however, shall such amounts be paid to the Trustee more than 15 business
days following the end of the month that includes the date amounts are deducted
from a Participant’s Pay (or as that maximum period may be otherwise extended by
ERISA). Employee Contributions shall be treated as Contributions made by an
Employer in determining tax deductions under Code section 404(a).

10


--------------------------------------------------------------------------------


4.   ROLLOVERS AND TRANSFERS FROM OTHER QUALIFIED PLANS

4.1            Rollovers.   Subject to the consent of the Administrator, the
Trustee shall be authorized to accept a direct rollover or Participant
contribution of an eligible rollover distribution from (i) a qualified plan
described in section 401(a) or 403(a) of the Code, (ii) an annuity contract
described in section 403(b) of the Code, (iii) an eligible plan under section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state; or (iv) an individual retirement account or annuity described in section
408(a) or 408(b) of the Code that is eligible to be rolled over and would
otherwise be includible in gross income. The Plan shall not accept rollovers of
after-tax employee contributions. The Employee shall be responsible for
furnishing satisfactory evidence, in such manner as prescribed by the
Administrator, that the amount is eligible for rollover treatment. Contributions
described in this paragraph shall be posted to the applicable Employee’s
Rollover Account as of the date received by the Trustee.

If it is later determined that an amount contributed pursuant to the above
paragraph did not in fact qualify as a rollover contribution under Code section
402(c) or 408(d)(3)(A)(ii), the balance credited to the Employee’s Rollover
Account shall immediately be (1) segregated from all other Plan assets,
(2) treated as a nonqualified trust established by and for the benefit of the
Employee, and (3) distributed to the Employee. Any such nonqualifying rollover
shall be deemed never to have been a part of the Plan.

4.2            Transfers From Other Qualified Plans.   The Administrator may
instruct the Trustee to receive assets in cash or in kind directly from another
qualified plan; provided that a transfer should not be directed if:

(a)     any amounts are not exempted by Code section 401(a)(11)(B) from the
annuity requirements of Code section 417 unless the Plan complies with such
requirements; or

(b)     any amounts include benefits protected by Code section 411(d)(6) which
would not be preserved under applicable Plan provisions.

The Trustee may refuse the receipt of any transfer if:

(a)    the Trustee finds the in-kind assets unacceptable; or

(b)    instructions for posting amounts to Participants’ Accounts are
incomplete.

Such amounts shall be posted to the appropriate Accounts of Participants as of
the date received by the Trustee.

5.   EMPLOYER CONTRIBUTIONS

5.1            Company Match Contributions.

(a)    Frequency and Eligibility.   For each period for which Participant
Contributions are made, the Employer shall make Company Match Contributions, as
described in the following Allocation Method paragraph, on behalf of each
Participant who contributed during the period.

(b)     Allocation Method.   The Company Match Contributions for each period
shall total one hundred percent (100%) of each eligible Participant’s Employee
Contributions up to five percent (5%) of the Participant’s Compensation for the
period. For purposes of determining Company Match Contribution, Catch-Up
Contributions shall not be considered Employee Contributions upon which the
Employer shall make Company Match Contributions. The Employer may amend the Plan
during the Plan Year to reduce or eliminate the Company Match Contributions
provided that such reduction is effective no earlier than 30 days after Eligible
Employees are given a supplemental notice which satisfies the requirements of
Notice 2000-3 and Eligible Employees are given a reasonable opportunity prior to
such reduction or elimination to change their Employee Contribution election.

11


--------------------------------------------------------------------------------


(c)     Timing, Medium and Posting.   The Employer shall make each period’s
Company Match Contribution in cash as soon as administratively feasible, and for
purposes of deducting such Company Match Contribution, not later than the
Employer’s federal tax filing date, including extensions. The Trustee shall post
such amounts to each Participant’s Company Match Account once the total
Contribution received has been balanced against the specific amount to be
credited to each Participant’s Company Match Account.

(d)     Notice Requirement.   The Company shall provide each Eligible Employee a
notice which satisfies the requirements of Sections 401(k)(12)and 401(m)(11) of
the Code.

(e)     True-up Contribution.   Effective January 1, 2003, for any Plan Year in
which a Participant has made Employee Contributions to the Plan for the Plan
Year, as of December 31, in an amount at least equal to five percent (5%) of
Compensation paid to the Participant during the Plan Year, the Participant shall
receive an additional Company Match Contribution equal to five percent (5%) of
the Participant’s Compensation for the Plan Year, less the amount of Company
Match Contributions made on behalf of such Participant pursuant to
Section 5.1(b) above with respect to such Plan Year.

5.2            ESOP Contributions.

(a)    Frequency and Eligibility.   Subject to determination made by the
Employer’s board of directors, or duly authorized committee appointed by the
Employer’s board of directors, for each Plan Year, the Employer may make an ESOP
Contribution on behalf of each Participant who was an Eligible Employee on the
last day of the period, and, solely to the extent necessary to satisfy Code
Section 410(b), on behalf of each Participant who was not an Eligible Employee
on the last day of the period but who completed at least 92 days of consecutive
service for the Employer during the period. If such Contributions are made, such
Contributions shall also be made on behalf of each Participant who was an
Eligible Employee at any time during the period but who ceased being an Employee
during the period after having attained his or her Early Retirement Date, Normal
Retirement Date, or by reason of his or her Disability or death.

(b)     Allocation Method.   The ESOP Contribution for each period, shall be
equal to a specified percentage, including 0% and up to 10%, of each eligible
Participant’s Pay (including Forfeiture Account amounts applied as ESOP
Contributions in accordance with 8.4).

(c)     Timing, Medium and Posting.   The Employer shall make each period’s ESOP
Contribution in stock as soon as administratively feasible, and for purposes of
deducting such ESOP Contribution, not later than the Employer’s federal tax
filing date, including extensions. The Trustee shall post such amount to each
Participant’s ESOP Account once the total Contribution received has been
balanced against the specific amount to be credited to each Participant’s ESOP
Account.

5.3            Profit Sharing Contributions.

(a)     Frequency and Eligibility.   Subject to determination made by the
Employer’s board of directors, or duly authorized committee appointed by the
Employer’s board of directors, for any Plan Year, the Employer may make a Profit
Sharing Contribution on behalf of each Participant who was an Eligible Employee
on the last day of such Plan Year, and, solely to the extent necessary to
satisfy Code Section 410(b), on behalf of each Participant who was not an
Eligible Employee on the last day of such Plan Year but who completed at least
92 days of consecutive service for the Employer during such Plan Year. If such
Profit Sharing Contributions are made, such Profit Sharing Contributions shall
also be made on behalf of each Participant who was an Eligible Employee at any
time during the period but who ceased being an Employee during the period after
having attained his or her Early Retirement Date, Normal Retirement Date, or by
reason of his or her Disability or death.

12


--------------------------------------------------------------------------------


(b)     Allocation Method.   The Profit Sharing Contribution, for each period,
shall be allocated to each eligible Participant’s Profit Sharing Account on a
pro rata basis in the same proportion as the eligible Participant’s Pay bears to
the total Pay paid on behalf of all eligible Participants for the same period.

(c)     Timing, Medium and Posting.   The Employer shall make each period’s
Profit Sharing Contribution in cash, and for purposes of deducting such Profit
Sharing Contribution, not later than the Employer’s federal tax filing date,
including extensions, for the period to which the Profit Sharing Contribution
relates. The Trustee shall post such amount to each Participant’s Profit Sharing
Account once the total Profit Sharing Contribution received has been balanced
against the specific amount to be credited to each Participant’s Profit Sharing
Account.

6.   ACCOUNTING

6.1            Individual Participant Accounting.   The Administrator shall
maintain an individual set of Accounts for each Participant in order to reflect
transactions both by type of Contribution and investment medium. Financial
transactions shall be accounted for at the individual Account level by posting
each transaction to the appropriate Account of each affected Participant.
Participant Account values shall be maintained in shares or in units for the
Investment Funds and in dollars for the Sweep and Loan Accounts.

6.2            Sweep Account is Transaction Account.   All transactions related
to amounts being contributed to or distributed from the Trust shall be posted to
each affected Participant’s Sweep Account. Any amount held in the Sweep Account
shall be credited with interest up until the date on which it is removed from
the Sweep Account.

6.3            Trade Date Accounting and Valuation.   Participant Account values
shall be determined as of each Trade Date. The method of valuation shall be
determined by the Trustee and shall be followed with reasonable consistency from
year to year.

6.4            Accounting for Investment Funds.   Investments in each Investment
Fund shall be maintained in shares or in units. The Trustee is responsible for
determining the share values of each Investment Fund as of each Trade Date. To
the extent an Investment Fund is comprised of collective investment funds of the
Trustee, or any other fiduciary to the Plan, the share or unit values shall be
determined in accordance with the rules governing such collective investment
funds, which are incorporated herein by reference. The Trustee shall determine
all other share or unit values. The share or unit value of each Investment Fund
shall be based on the fair market value of its underlying assets.

6.5            Payment of Plan Expenses.   All costs and expenses of the Plan
shall be paid out of the Trust, to the extent such costs and expenses are not
paid by the Employer.

6.6            Accounting for Participant Loans.   Participant loans shall be
held in a separate Loan Account of the Participant and accounted for in dollars
as an earmarked asset of the borrowing Participant’s Account.

6.7            Error Correction.   The Administrator may correct any errors or
omissions in the administration of the Plan by restoring any Participant’s
Account balance with the amount that would be credited to the Account had no
error or omission been made. Funds necessary for any such restoration shall be
provided through payment made by the Employer, or by the Trustee to the extent
the error or omission is attributable to actions or inactions of the Trustee, or
if the restoration involves an Account holding amounts contributed by an
Employer, the Administrator may direct the Trustee to use amounts from the
Forfeiture Account.

13


--------------------------------------------------------------------------------


6.8            Participant Statements.   At least once in each Plan Year, the
Administrator shall cause to be furnished to each Participant a statement
showing the values of his or her Account pursuant to this Section 6 as of a
Trade Date occurring in such Plan Year or the preceding Plan Year.

6.9            Special Accounting During Conversion Period.   The Administrator
and Trustee may use any reasonable accounting methods in performing their
respective duties during any Conversion Period. This includes, but is not
limited to, the method for allocating net investment gains or losses and the
extent, if any, to which contributions received by and distributions paid from
the Trust during this period share in such allocation.

6.10          Accounts for QDRO Beneficiaries.   A separate Account shall be
established for an alternate payee entitled to any portion of a Participant’s
Account under a QDRO as of the date and in accordance with the directions
specified in the QDRO. In addition, a separate Account may be established during
the period of time the Administrator, a court of competent jurisdiction, or
other appropriate person is determining whether a domestic relations order
qualifies as a QDRO. Such a separate Account shall be valued and accounted for
in the same manner as any other Account.

(a)     Distributions Pursuant to QDROs.   If a QDRO so provides, the portion of
a Participant’s Account payable to an alternate payee may be distributed, in a
form as permissible under Section 11 and Code section 414(p), to the alternate
payee at the time specified in the QDRO, regardless of whether the Participant
is entitled to a distribution from the Plan at such time.

(b)     Participant Loans.   Except to the extent required by law, an alternate
payee, on whose behalf a separate Account has been established, shall not be
entitled to borrow from such Account. If a QDRO specifies that the alternate
payee is entitled to any portion of the Account of a Participant who has an
outstanding loan balance, all outstanding loans shall generally continue to be
held in the Participant’s Account and shall not be divided between the
Participant’s and alternate payee’s Accounts.

(c)     Investment Direction.   Where a separate Account has been established on
behalf of an alternate payee and has not yet been distributed, the alternate
payee may direct the investment of such Account in the same manner as if he or
she were a Participant.

7.   INVESTMENT FUNDS AND ELECTIONS

7.1            Investment Funds.   Except for Participants’ Sweep and Loan
Accounts, the Trust shall be maintained in various Investment Funds. The
Administrator shall select the Investment Funds offered to Participants and may
change the number or composition of the Investment Funds, subject to the terms
and conditions agreed to with the Trustee. As of the Effective Date, a list of
the Investment Funds offered under the Plan is set forth in Appendix A, and may
be changed from time to time by the Administrator, in writing, and as agreed to
by the Trustee, without the necessity of amending this Plan or the Trust. If the
Company provides for a Company Stock Fund, the Administrator has the discretion
to deny or restrict the availability of the Company Stock Fund to certain
Participants in accordance with procedures prescribed by the Administrator to
the extent such denial or restriction does not violate Code section 401(a).

7.2            Investment Fund Elections.   ESOP Contributions shall be
initially invested in the Company Stock Fund, as set forth in Appendix A. Each
Participant shall direct the investment of all of his or her Accounts, including
amounts credited to the Participant’s ESOP Account and Prior ESOP Rollover
Account which are invested in the Company Stock Fund.

A Participant shall make his or her investment election in any combination of
one or any number of the Investment Funds offered in accordance with the
procedures established by the Administrator and Trustee. However, during any
Conversion Period, Trust assets may be held in any investment vehicle permitted
by the Plan, as directed by the Administrator, irrespective of Participant
investment elections.

14


--------------------------------------------------------------------------------


The Administrator may set a maximum percentage of the total election that a
Participant may direct into any specific Investment Fund, which maximum, if any,
as of the Effective Date, is set forth in Appendix A, and may be changed from
time to time by the Administrator, in writing, without the necessity of amending
this Plan and the Trust.

7.3            Responsibility for Investment Choice.   Each Participant shall be
solely responsible for the selection of his or her Investment Fund choices. No
fiduciary with respect to the Plan is empowered to advise a Participant as to
the manner in which his or her Accounts are to be invested, and the fact that an
Investment Fund is offered shall not be construed to be a recommendation for
investment.

7.4            Default if No Election.   The Administrator shall specify an
Investment Fund for the investment of that portion of a Participant’s Account
which is not yet held in an Investment Fund and for which no valid investment
election is on file. The Investment Fund specified as of the Effective Date is
set forth in Appendix A, and may be changed from time to time by the
Administrator, in writing, without the necessity of amending this Plan or the
Trust.

7.5            Timing.   A Participant shall make his or her initial investment
election upon becoming a Participant and may change his or her investment
election at any time in accordance with the procedures established by the
Administrator and Trustee.

7.6            Investment Fund Election Change Fees.   A reasonable processing
fee may be charged directly to a Participant’s Account for Investment Fund
election changes in excess of a specified number per year as determined by the
Administrator.

8.   VESTING & FORFEITURES

8.1            Fully Vested Contribution Accounts.   A Participant shall be
fully vested in these Accounts at all times:

Employee Account

Company Match Account

Rollover Account

Prior ESOP Rollover Account

Prior Match Account

Notwithstanding the foregoing, prior to January 1, 2001, a Participant’s Prior
Match Account became vested in accordance with a vesting schedule then in
effect. Notwithstanding the foregoing, prior to January 1, 2003, a Participant’s
Company Match Account became vested in accordance with a vesting schedule then
in effect.

8.2            Full Vesting upon Certain Events.   A Participant’s entire
Account shall become fully vested once he or she has attained his or her Normal
Retirement Date as an Employee or upon his or her terminating employment with
all Related Companies due to (i) incurring a Covered Termination, or (ii) on
account of his or her Disability or death. For purposes of this Section 8.2,
“Covered Termination” shall have the same meaning given to such term in the
Company’s August 2000 Change in Control Severance Benefits Policy, which is
incorporated by reference herein.

15


--------------------------------------------------------------------------------


8.3            Vesting Schedule.   In addition to the vesting provided above, a
Participant’s Money Purchase Pension, ESOP and Profit Sharing Accounts shall
become vested in accordance with the following schedule:

Years of Vesting
Service

 

Vested
Percentage

 

Less than 1

 

 

0

%

 

1 but less than 2

 

 

20

%

 

2 but less than 3

 

 

40

%

 

3 but less than 4

 

 

60

%

 

4 but less than 5

 

 

80

%

 

5 or more

 

 

100

%

 

 

If this vesting schedule is changed, the vested percentage for each Participant
shall not be less than his or her vested percentage determined as of the last
day prior to this change, and for any Participant with at least three Years of
Vesting Service when the schedule is changed, vesting shall be determined using
the more favorable vesting schedule

8.4            Forfeitures.   In the event a Participant terminates employment
with the Company at a time before he or she is fully vested in his or her
Account balance, the unvested portion of his or her Account shall be dealt with
as follows:

(a)     Forfeiture Account and Restoration Where No Distribution Occurred.

(1)     If a distribution of the Participant’s vested portion of his or her
Account balance has not occurred, the unvested portion of the Account shall be
transferred to a separate account (hereinafter referred to as the Participant’s
“Forfeiture Account”).

(2)     If a Participant is reemployed by the Company before a Break in Service
occurs and if such Participant has not received a distribution of his or her
vested Account balance, the Forfeiture Account and any undistributed vested
Account shall be credited to the Participant’s Account, immediately upon the
date the Participant is reemployed. The Participant shall continue to
participate in the Plan and his or her Account balance shall be restored as if
he or she had never terminated employment with the Company.

(3)     If a Participant is not rehired before he or she incurs a Break in
Service, the amount in his or her Forfeiture Account determined in accordance
with subsection (1) above, shall be forfeited permanently upon the date the
Participant incurs a Break in Service.

(4)     If a Participant is reemployed after incurring a Break in Service and if
such Participant did not receive a distribution of the vested portion of his or
her Account, then separate sub-accounts shall be maintained as follows:

(i)     sub-account for the vested Account balance attributable to contributions
before the Break in Service; and

(ii)    sub-account for contributions to the Account following reemployment.

(5)     Forfeiture Accounts shall share on every Valuation Date in the
allocation of income or loss prior to the forfeiture of any amounts under
Section 8.4(a)(3) above.

(6)     If the Plan is terminated, the Forfeiture Account shall become 100%
vested in favor of the Participant, provided that the Participant (1) has not
received any distribution of his or her vested Account balance and (2) has not
incurred a Break in Service prior to the Plan’s termination.

16


--------------------------------------------------------------------------------



(B)         RESTORATION OF FORFEITURES WHERE DISTRIBUTION OCCURRED.

(1)       IF THE VESTED PORTION OF THE PARTICIPANT’S ACCOUNT BALANCE IS
DISTRIBUTED THEN THE UNVESTED PORTION OF THE ACCOUNT SHALL BE PROVISIONALLY
FORFEITED, SUBJECT TO RESTORATION IN ACCORDANCE WITH THE FOLLOWING
SECTION 8.4(B)(2). IF THE PARTICIPANT INCURS A BREAK IN SERVICE, OR IF THE PLAN
IS TERMINATED, THE AMOUNT OF THE PROVISIONAL FORFEITURE SHALL BE PERMANENTLY
FORFEITED.

(2)     If a former Participant is re-employed before he or she has a Break in
Service and if the former Participant incurred a forfeiture of his or her
unvested Account balance because the vested portion of the Account was
distributed, an amount equal to the Participant’s forfeited Account balance,
determined on the date of the forfeiture and unadjusted for income or loss
attributable to such balance after the forfeiture date, shall be restored only
if the Participant repays to the Plan the amount previously distributed to the
Participant.

(i)     The Participant must repay the previously distributed amount within five
(5) years from the date of the Participant’s re-employment date.

(ii)    Such repayment by the Participant shall be allocated to the
Participant’s respective Accounts and shall be fully vested and nonforfeitable.

(iii)   Restoration of the previously forfeited account balance shall be made
from available forfeitures and additional Employer contributions, in that order.


(C)         ZERO PERCENT VESTED ACCOUNTS.   FOR PURPOSES OF THIS SECTION 8.4, A
PARTICIPANT WHO IS 0% VESTED AT THE TIME OF HIS OR HER TERMINATION SHALL BE
DEEMED TO HAVE RECEIVED A DISTRIBUTION OF HIS OR HER VESTED ACCOUNT.


(D)         USE OF FORFEITURES.   ON THE LAST DAY OF EACH PLAN YEAR, ANY AMOUNTS
FORFEITED OR PROVISIONALLY FORFEITED DURING THE PLAN YEAR SHALL FIRST BE USED TO
RESTORE ACCOUNT BALANCES PROVISIONALLY FORFEITED ON BEHALF OF REHIRED
PARTICIPANTS, IF ANY, TO THE EXTENT REQUIRED IN ACCORDANCE WITH SECTION 8.4. THE
REMAINING FORFEITURES, IF ANY, SHALL OFFSET THE EMPLOYER’S CONTRIBUTION
OBLIGATION OR BE APPLIED TO OFFSET THE PLAN’S ADMINISTRATIVE EXPENSES, AS
DIRECTED BY THE ADMINISTRATIVE COMMITTEE.

8.5            Rehired Employees.   If a former Employee is rehired, all Periods
of Employment credited when his or her employment last terminated shall be
counted in determining his or her vested interest.

9.   PARTICIPANT LOANS

9.1            Eligibility for Loans.   A Participant who is an Employee may
obtain a cash loan from the Plan as provided in this Section 9. Notwithstanding
the foregoing, to the extent required under applicable Department of Labor
regulations, a Participant who is not an Employee but otherwise is a “party in
interest” (within the meaning of Section 3(14) of ERISA) also shall be eligible
to receive a loan under the terms of this Section 9.

9.2            Amount of Loans.


(A)     THE MINIMUM AMOUNT OF A LOAN SHALL BE $1,000.


(B)     THE MAXIMUM AMOUNT OF A LOAN SHALL BE THE LESSER OF (I)  THE
PARTICIPANT’S VESTED ACCOUNT BALANCE UNDER THIS PLAN OR (II) THE AMOUNT
DETERMINED UNDER SECTION 9.3.


(C)     FOR PURPOSES OF THIS SECTION 9.2, A PARTICIPANT’S VESTED ACCOUNT BALANCE
SHALL BE DETERMINED AS OF THE TRADE DATE PRECEDING THE DATE OF THE LOAN, AS
ADJUSTED FOR ANY DISTRIBUTIONS OR CONTRIBUTIONS MADE AFTER SUCH TRADE DATE.

17


--------------------------------------------------------------------------------



9.3            AGGREGATE LOAN LIMITATION.   NO LOAN SHALL BE GRANTED UNDER THE
PLAN IF IT WOULD CAUSE THE AGGREGATE BALANCE OF ALL LOANS THAT A PARTICIPANT
THEREAFTER HAS OUTSTANDING UNDER THIS PLAN OR UNDER ANY OTHER QUALIFIED PLAN
MAINTAINED BY THE EMPLOYER OR ANY RELATED COMPANY TO EXCEED THE LESSER OF:


(A)     $50,000, LESS THE AMOUNT BY WHICH SUCH AGGREGATE BALANCE HAS BEEN
REDUCED THROUGH REPAYMENTS DURING THE PERIOD OF TWELVE (12) MONTHS ENDING ON THE
DAY BEFORE SUCH LOAN IS MADE; OR


(B)     THE GREATER OF (I) $10,000 OR (II) 50% OF ALL VESTED ACCOUNTS OF THE
PARTICIPANT UNDER THIS PLAN OR UNDER ANY OTHER QUALIFIED PLAN MAINTAINED BY THE
EMPLOYER OR ANY RELATED COMPANY.


9.4            LOAN REQUIREMENTS.   LOANS TO PARTICIPANTS SHALL BE MADE ON SUCH
TERMS AND CONDITIONS AS THE COMPANY MAY DETERMINE IN ITS SOLE DISCRETION,
PROVIDED THAT LOANS SHALL:


(A)     BE AVAILABLE TO ALL PARTICIPANTS ON A REASONABLY EQUIVALENT BASIS;


(B)     OTHER THAN BY OPERATION OF THE LIMITATIONS CONTAINED IN SECTION 9.2, NOT
BE MADE AVAILABLE TO HIGHLY COMPENSATED EMPLOYEES IN AN AMOUNT GREATER THAN THE
AMOUNT MADE AVAILABLE TO OTHER EMPLOYEES;


(C)     BEAR A REASONABLE RATE OF INTEREST;


(D)     PROVIDE FOR LEVEL AMORTIZATION OVER ITS TERM WITH PAYMENTS AT QUARTERLY
OR MORE FREQUENT INTERVALS, AS DETERMINED BY THE COMPANY;


(E)     PROVIDE FOR REPAYMENT IN FULL ON OR BEFORE THE DATE FIVE (5) YEARS AFTER
THE LOAN IS MADE (OR THE DATE FIFTEEN (15) YEARS AFTER THE LOAN IS MADE IF THE
LOAN IS USED TO ACQUIRE A DWELLING UNIT THAT, WITHIN A REASONABLE PERIOD OF
TIME, IS TO BE USED AS THE PRINCIPAL RESIDENCE OF THE PARTICIPANT); AND


(F)     BE ADEQUATELY SECURED.


9.5            SPOUSAL CONSENT.   A PARTICIPANT IS NOT REQUIRED TO OBTAIN
SPOUSAL CONSENT IN ORDER TO TAKE OUT A LOAN UNDER THE PLAN.


9.6            LOAN REGULATIONS.   THE TERMS AND CONDITIONS OF ANY LOANS MADE
FROM THE PLAN SHALL BE SET FORTH IN “LOAN REGULATIONS” ADOPTED BY THE COMPANY AS
A PART OF THE PLAN, AND WHICH HEREBY ARE INCORPORATED IN THIS PLAN BY REFERENCE.
SUCH LOAN REGULATIONS MAY BE AMENDED FROM TIME TO TIME BY THE COMPANY, AND SHALL
PROVIDE, AMONG OTHER THINGS:


(A)     THE IDENTITY OF THE PERSON OR POSITIONS AUTHORIZED TO ADMINISTER THE
LOAN PROGRAM ESTABLISHED PURSUANT TO THIS SECTION 9;


(B)     THE PROCEDURE FOR APPLYING FOR LOANS;


(C)     THE BASIS ON WHICH LOANS WILL BE APPROVED OR DENIED;


(D)     LIMITATIONS (IF ANY) ON THE TYPES AND AMOUNT OF LOANS THAT ARE AVAILABLE
UNDER THE PLAN;


(E)     THE PROCEDURE FOR DETERMINING A REASONABLE RATE OF INTEREST THAT WILL BE
CHARGED ON LOANS;


(F)     THE TYPES OF COLLATERAL THAT MAY SECURE A PARTICIPANT’S LOAN; AND


(G)    THE EVENTS CONSTITUTING DEFAULT AND THE STEPS THAT WILL BE TAKEN TO
PRESERVE PLAN ASSETS IN THE EVENT OF SUCH DEFAULT.


9.7            SEGREGATED INVESTMENT.   A LOAN TO A PARTICIPANT UNDER THIS
SECTION 9 SHALL BE A SEGREGATED INVESTMENT OF THE ACCOUNT OF SUCH PARTICIPANT
MADE AT THE PARTICIPANT’S DIRECTION. PRINCIPAL AND INTEREST PAYMENTS ON A
PARTICIPANT’S LOAN SHALL BE ALLOCATED TO SUCH PARTICIPANT’S ACCOUNT. ANY LOSS
CAUSED BY NONPAYMENT OR OTHER DEFAULT ON A PARTICIPANT’S LOAN OBLIGATIONS SHALL
BE BORNE SOLELY BY SUCH PARTICIPANT’S

18


--------------------------------------------------------------------------------



ACCOUNT, AND NEITHER THE EMPLOYER, THE TRUSTEE, NOR ANY EMPLOYEE OF ANY OF THE
FOREGOING, SHALL BE LIABLE FOR ANY SUCH LOSS.


9.8            USERRA COMPLIANCE.   LOAN REPAYMENTS WILL BE SUSPENDED UNDER THIS
PLAN AS PERMITTED UNDER SECTION 414(U) OF THE CODE.


9.9            CALL FEATURE.   THE ADMINISTRATOR SHALL HAVE THE RIGHT TO CALL
ANY PARTICIPANT LOAN ONCE A PARTICIPANT’S EMPLOYMENT WITH ALL RELATED COMPANIES
HAS TERMINATED OR IF THE PLAN IS TERMINATED.

10.   IN-SERVICE WITHDRAWALS


10.1          WITHDRAWALS FROM ROLLOVER ACCOUNT.   SUBJECT TO THE LIMITATION
CONTAINED IN SECTION 10.7, A PARTICIPANT MAY MAKE A WITHDRAWAL FROM HIS OR HER
ROLLOVER ACCOUNT AT ANY TIME. THE AMOUNT THAT MAY BE WITHDRAWN UNDER THIS
SECTION 10.1 SHALL NOT EXCEED THE BALANCE CREDITED TO THE PARTICIPANT’S ROLLOVER
ACCOUNT. NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10.1, TO THE
EXTENT REQUIRED BY APPLICABLE RULES OR REGULATIONS IN ORDER TO MAINTAIN THE
QUALIFICATION OF THE PLAN OR A PLAN FROM WHICH ASSETS ARE TRANSFERRED TO THE
PLAN, THE WITHDRAWAL OF ANY PORTION OF A PARTICIPANT’S ROLLOVER ACCOUNT THAT IS
ATTRIBUTABLE TO A PLAN-TO-PLAN TRANSFER TO THE PLAN FROM ANOTHER QUALIFIED PLAN
SHALL BE SUBJECT TO ANY ADDITIONAL LIMITATION IMPOSED ON THE AMOUNTS SO
TRANSFERRED BY THE TRANSFEROR PLAN IMMEDIATELY PRIOR TO SUCH TRANSFER.


10.2          OVER AGE 59½ WITHDRAWALS.   SUBJECT TO THE LIMITATION CONTAINED IN
SECTION 10.7, A PARTICIPANT WHO HAS WITHDRAWN ALL AMOUNTS PERMITTED TO BE
WITHDRAWN FROM HIS OR HER ROLLOVER ACCOUNT, AND WHO IS AN EMPLOYEE MAY MAKE A
WITHDRAWAL FROM HIS OR HER REMAINING VESTED ACCOUNT BALANCE, EXCEPT FOR AMOUNTS
ALLOCATED TO THE PARTICIPANT’S MONEY PURCHASE PENSION ACCOUNT, IF HE OR SHE HAS
ATTAINED AGE FIFTY-NINE AND ONE-HALF (59½). A PARTICIPANT MAY ELECT TO HAVE THE
PORTION OF HIS OR HER OVER AGE 59½ WITHDRAWAL ATTRIBUTABLE TO AMOUNTS INVESTED
IN COMPANY STOCK BE MADE IN THE FORM OF WHOLE SHARES OF COMPANY STOCK AND CASH
IN LIEU OF FRACTIONAL SHARES. THE AMOUNT THAT MAY BE WITHDRAWN UNDER THIS
SECTION 10.2 SHALL NOT EXCEED THE VESTED BALANCE CREDITED TO THE PARTICIPANT’S
ACCOUNT.


10.3          HARDSHIP WITHDRAWALS FROM VESTED ACCOUNT BALANCE.   A PARTICIPANT
WHO HAS WITHDRAWN ALL AMOUNTS PERMITTED TO BE WITHDRAWN FROM HIS OR HER ROLLOVER
ACCOUNT, IF ANY, PURSUANT TO SECTION 10.1, AND WHO IS AN EMPLOYEE MAY MAKE A
WITHDRAWAL FROM HIS OR HER REMAINING VESTED ACCOUNT BALANCE, EXCEPT FOR AMOUNTS
ALLOCATED TO THE PARTICIPANT’S MONEY PURCHASE PENSION ACCOUNT,  IF HE OR SHE IS
ELIGIBLE FOR A HARDSHIP WITHDRAWAL PURSUANT TO SECTION 10.6.


10.4          COMPANY CONSENT. THE ADMINISTRATOR, OR THE TRUSTEE, IF OTHERWISE
AUTHORIZED BY THE ADMINISTRATOR AND AGREED TO BY THE TRUSTEE, IS RESPONSIBLE FOR
DETERMINING THAT AN IN-SERVICE WITHDRAWAL REQUEST CONFORMS TO THE REQUIREMENTS
DESCRIBED IN THIS SECTION 10 AND FOR GRANTING SUCH REQUEST. THE COMPANY SHALL
ACT UPON REQUESTS FOR WITHDRAWALS IN A UNIFORM AND NONDISCRIMINATORY MANNER,
BASED ON WRITTEN, OBJECTIVE CRITERIA AND CONSISTENT WITH THE REQUIREMENTS OF
SECTION 401(A), SECTION 401(K), SECTION 401(M) AND RELATED PROVISIONS OF THE
CODE.


10.5          SPOUSAL CONSENT.   A PARTICIPANT IS NOT REQUIRED TO OBTAIN SPOUSAL
CONSENT IN ORDER TO MAKE AN IN-SERVICE WITHDRAWAL UNDER THE PLAN.


10.6          HARDSHIP WITHDRAWAL RULES.


(A)     A HARDSHIP WITHDRAWAL MUST BE MADE ON ACCOUNT OF AN IMMEDIATE AND HEAVY
FINANCIAL NEED OF THE PARTICIPANT ARISING SOLELY FROM ONE OR MORE OF THE
FOLLOWING:

(1)     COSTS DIRECTLY RELATED TO THE CONSTRUCTION OR PURCHASE (EXCLUDING
MORTGAGE PAYMENTS) OF THE PARTICIPANT’S PRINCIPAL RESIDENCE;

19


--------------------------------------------------------------------------------


(2)     EXPENSES FOR MEDICAL CARE DESCRIBED IN SECTION 213(D) OF THE CODE WHICH
(I) WERE PREVIOUSLY INCURRED BY THE PARTICIPANT OR THE PARTICIPANT’S SPOUSE OR
DEPENDENT (AS DEFINED IN SECTION 152 OF THE CODE) OR (II) ARE NECESSARY FOR SUCH
PERSONS TO OBTAIN SUCH MEDICAL CARE;

(3)     PAYMENT OF TUITION AND RELATED EDUCATIONAL FEES FOR THE NEXT TWELVE (12)
MONTHS OF POST-SECONDARY EDUCATION FOR THE PARTICIPANT OR HIS OR HER SPOUSE,
CHILD OR DEPENDENT (AS DEFINED IN SECTION 152 OF THE CODE);

(4)     PAYMENT OF AMOUNTS NECESSARY TO PREVENT THE EVICTION OF THE PARTICIPANT
FROM HIS OR HER PRINCIPAL RESIDENCE OR THE FORECLOSURE OF THE MORTGAGE ON THE
PARTICIPANT’S PRINCIPAL RESIDENCE; OR

(5)     ANY OTHER FINANCIAL NEED THAT HAS BEEN IDENTIFIED AS A DEEMED IMMEDIATE
AND HEAVY FINANCIAL NEED IN A RULING OF GENERAL APPLICABILITY ISSUED UNDER THE
AUTHORITY OF THE COMMISSIONER OF THE INTERNAL REVENUE SERVICE.


(B)     A HARDSHIP WITHDRAWAL MUST BE NECESSARY TO SATISFY AN IMMEDIATE AND
HEAVY FINANCIAL NEED OF THE PARTICIPANT. IN ORDER TO QUALIFY FOR A HARDSHIP
WITHDRAWAL:

(1)     THE AMOUNT OF THE HARDSHIP WITHDRAWAL MUST NOT EXCEED THE AMOUNT OF THE
IMMEDIATE AND HEAVY FINANCIAL NEED OF THE PARTICIPANT. THE AMOUNT OF THE
IMMEDIATE AND HEAVY FINANCIAL NEED MAY INCLUDE ANY AMOUNTS NECESSARY TO PAY ANY
FEDERAL, STATE OR LOCAL INCOME TAXES OR PENALTIES REASONABLY ANTICIPATED TO
RESULT FROM THE DISTRIBUTION OF THE HARDSHIP WITHDRAWAL.

(2)     THE PARTICIPANT MUST HAVE OBTAINED ALL DISTRIBUTIONS, OTHER THAN
HARDSHIP WITHDRAWALS, AND ALL NONTAXABLE LOANS CURRENTLY AVAILABLE UNDER ALL
PLANS MAINTAINED BY THE EMPLOYER, UNLESS OBTAINING SUCH LOAN WOULD INCREASE THE
PARTICIPANT’S HARDSHIP. A HARDSHIP WITHDRAWAL SHALL BE MADE ONLY AFTER THE
MAXIMUM AMOUNT AVAILABLE WITHOUT DEMONSTRATING A HARDSHIP HAS BEEN WITHDRAWN.

(3)     UPON RECEIPT OF A HARDSHIP WITHDRAWAL, THE PARTICIPANT SHALL BE
SUSPENDED FROM MAKING EMPLOYEE CONTRIBUTIONS TO THE PLAN OR ELECTIVE OR EMPLOYEE
CONTRIBUTIONS TO ANY OTHER PLAN MAINTAINED BY THE EMPLOYER OR A RELATED COMPANY
(INCLUDING QUALIFIED AND NONQUALIFIED PLANS, BUT EXCLUDING HEALTH OR WELFARE
BENEFIT PLANS) FOR TWELVE (12) MONTHS (SIX (6) MONTHS EFFECTIVE FOR HARDSHIP
WITHDRAWALS MADE AFTER DECEMBER 31, 2001) FOLLOWING THE RECEIPT OF THE HARDSHIP
WITHDRAWAL.

(4)     FOR PLAN YEARS BEGINNING BEFORE JANUARY 1, 2002, FOR HARDSHIP
WITHDRAWALS MADE PRIOR TO JANUARY 1, 2001, UPON RECEIPT OF A HARDSHIP
WITHDRAWAL, THE PARTICIPANT MAY NOT MAKE EMPLOYEE CONTRIBUTIONS TO THE PLAN OR
ELECTIVE CONTRIBUTIONS TO ANY OTHER PLAN MAINTAINED BY THE EMPLOYER OR A RELATED
COMPANY FOR THE PARTICIPANT’S TAXABLE YEAR IMMEDIATELY FOLLOWING THE YEAR OF THE
HARDSHIP WITHDRAWAL IN EXCESS OF THE APPLICABLE LIMIT UNDER SECTION 402(G) OF
THE CODE FOR SUCH FOLLOWING YEAR, LESS THE AMOUNT OF SUCH PARTICIPANT’S EMPLOYEE
CONTRIBUTIONS TO THE PLAN AND ELECTIVE CONTRIBUTIONS TO ANY OTHER PLAN
MAINTAINED BY THE EMPLOYER OR A RELATED COMPANY FOR THE YEAR OF THE HARDSHIP
WITHDRAWAL.


(C)     THE COMPANY’S DETERMINATION OF AN IMMEDIATE AND HEAVY FINANCIAL NEED OF
THE PARTICIPANT, THE AMOUNT REQUIRED TO SATISFY SUCH NEED AND THE PARTICIPANT’S
LACK OF OTHER RESOURCES REASONABLY AVAILABLE TO MEET SUCH NEED SHALL BE MADE IN
A UNIFORM AND NONDISCRIMINATORY MANNER WITH RESPECT TO ALL PARTICIPANTS.


(D)     NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 10, A PARTICIPANT
SHALL NOT BE PERMITTED TO MAKE A HARDSHIP WITHDRAWAL OF ANY QUALIFIED
NONELECTIVE CONTRIBUTIONS, OR QUALIFIED MATCHING CONTRIBUTIONS OR OF ANY
EARNINGS ON SUCH CONTRIBUTIONS CREDITED TO HIS OR HER ACCOUNT.


(E)     HARDSHIP WITHDRAWALS FROM A PARTICIPANT’S ACCOUNT UNDER THIS SECTION 10
SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE PARTICIPANT’S VESTED ACCOUNT BALANCE,
EXCLUDING AMOUNTS ALLOCATED TO THE

20


--------------------------------------------------------------------------------



PARTICIPANT’S MONEY PURCHASE PENSION ACCOUNT, REDUCED BY THE AMOUNT OF ANY
PREVIOUS HARDSHIP WITHDRAWALS.


(F)     IN ORDER TO QUALIFY FOR A HARDSHIP WITHDRAWAL, THE PARTICIPANT MUST
SUBMIT A PROPERLY COMPLETED WITHDRAWAL REQUEST FORM IN ACCORDANCE WITH
PROCEDURES ESTABLISHED BY THE ADMINISTRATOR.


(G)    THERE IS NO LIMIT ON THE NUMBER OR FREQUENCY OF HARDSHIP WITHDRAWALS
PERMITTED TO A PARTICIPANT.


10.7          AMOUNT, FREQUENCY AND SOURCE OF WITHDRAWALS.


THE MINIMUM AMOUNT OF ANY WITHDRAWAL UNDER THIS SECTION 10 SHALL BE $1,000.


SUBJECT TO THE PROVISIONS SET FORTH IN SECTION 10.6, A PARTICIPANT SHALL NOT BE
PERMITTED TO MAKE MORE THAN ONE WITHDRAWAL UNDER THIS SECTION 10 IN ANY PERIOD
OF TWELVE (12) CONSECUTIVE MONTHS; PROVIDED, HOWEVER, THAT WITHDRAWALS MADE AT
THE SAME TIME SHALL BE CONSIDERED A SINGLE WITHDRAWAL. THE AVAILABLE ASSETS
SHALL BE DETERMINED FIRST BY ACCOUNT TYPE AND THEN WITHIN EACH ACCOUNT USED FOR
FUNDING AN IN-SERVICE WITHDRAWAL, AMOUNTS SHALL FIRST BE TAKEN FROM THE SWEEP
ACCOUNT AND THEN TAKEN BY INVESTMENT FUND IN DIRECT PROPORTION TO THE MARKET
VALUE OF THE PARTICIPANT’S INTEREST IN EACH INVESTMENT FUND (WHICH EXCLUDES HIS
OR HER LOAN ACCOUNT BALANCE) AS OF THE TRADE DATE ON WHICH THE IN-SERVICE
WITHDRAWAL IS PROCESSED.


ALTERNATIVELY, A PARTICIPANT MAY ELECT TO DESIGNATE THE INVESTMENT FUNDS TO BE
INCLUDED OR EXCLUDED FOR FUNDING AN IN-SERVICE WITHDRAWAL. IF A PARTICIPANT
DESIGNATES THE INVESTMENT FUNDS TO BE INCLUDED, THE AVAILABLE ASSETS SHALL BE
DETERMINED FIRST BY ACCOUNT AND THEN WITHIN EACH ACCOUNT USED FOR FUNDING THE
IN-SERVICE WITHDRAWAL, AMOUNTS SHALL BE TAKEN BY INVESTMENT FUND, INCLUDING ONLY
INVESTMENT FUNDS DESIGNATED AS INCLUDIBLE, IN DIRECT PROPORTION TO THE MARKET
VALUE OF THE PARTICIPANT’S INTEREST IN EACH SUCH INVESTMENT FUND (WHICH EXCLUDES
HIS OR HER LOAN ACCOUNT BALANCE) AS OF THE DATE THE IN-SERVICE WITHDRAWAL IS
PROCESSED. IF A PARTICIPANT DESIGNATES THE INVESTMENT FUNDS TO BE EXCLUDED, THE
AVAILABLE ASSETS SHALL BE DETERMINED FIRST BY ACCOUNT AND THEN WITHIN EACH
ACCOUNT USED FOR FUNDING THE IN SERVICE WITHDRAWAL, AMOUNTS SHALL FIRST BE TAKEN
FROM THE SWEEP ACCOUNT AND THEN TAKEN BY INVESTMENT FUND, EXCLUDING INVESTMENT
FUNDS DESIGNATED BY THE PARTICIPANT AS EXCLUDIBLE, IN DIRECT PROPORTION TO THE
MARKET VALUE OF THE PARTICIPANT’S INTEREST IN EACH SUCH INVESTMENT FUND (WHICH
EXCLUDES HIS OR HER LOAN ACCOUNT BALANCE) AS OF THE DATE THE IN-SERVICE
WITHDRAWAL IS PROCESSED.

The in-service withdrawal shall be funded on the Settlement Date following the
Trade Date as of which the in-service withdrawal is processed. The Trustee shall
make payment to the Participant as soon thereafter as administratively feasible.


10.8          PAYMENT OF WITHDRAWALS.   A WITHDRAWAL SHALL BE PAID AS SOON AS
REASONABLY PRACTICABLE AFTER THE DATE ON WHICH THE COMPANY OR THE TRUSTEE
RECEIVES THE PRESCRIBED WITHDRAWAL FORM (SUBJECT TO THE COMPANY’S CONSENT).
SUBJECT TO THE TERMS SET FORTH IN SECTION 10.2, WITHDRAWALS SHALL BE PAID ONLY
IN A SINGLE LUMP SUM PAYMENT IN CASH.


10.9          VALUATION DATE.   FOR PURPOSES OF THIS SECTION 10, THE VALUE OF A
PARTICIPANT’S ACCOUNT, SHALL BE DETERMINED AS OF THE TRADE DATE ON WHICH THE
IN-SERVICE WITHDRAWAL IS PROCESSED.

11.   DISTRIBUTIONS ONCE EMPLOYMENT ENDS OR BY REASON
OF A PARTICIPANT’S REQUIRED BEGINNING DATE


11.1          BENEFIT INFORMATION, NOTICES AND ELECTION.   A PARTICIPANT, OR HIS
OR HER BENEFICIARY IN THE CASE OF HIS OR HER DEATH, SHALL BE PROVIDED WITH
INFORMATION REGARDING ALL OPTIONAL TIMES AND FORMS OF DISTRIBUTION AVAILABLE
UNDER THE PLAN, INCLUDING THE NOTICES PRESCRIBED BY CODE SECTIONS 402(F) AND
411(A)(11). SUBJECT TO THE OTHER REQUIREMENTS OF THIS SECTION, A PARTICIPANT, OR
HIS OR HER BENEFICIARY IN THE

21


--------------------------------------------------------------------------------



CASE OF HIS OR HER DEATH, MAY ELECT, IN SUCH MANNER AND WITH SUCH ADVANCE NOTICE
AS PRESCRIBED BY THE ADMINISTRATOR, TO HAVE HIS OR HER VESTED ACCOUNT BALANCE
DISTRIBUTED BEGINNING UPON ANY SETTLEMENT DATE FOLLOWING THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT WITH ALL RELATED COMPANIES AND A REASONABLE PERIOD OF
TIME DURING WHICH THE ADMINISTRATOR SHALL PROCESS, AND INFORM THE TRUSTEE OF,
THE PARTICIPANT’S TERMINATION OR, IF EARLIER, AT THE TIME OF THE PARTICIPANT’S
REQUIRED BEGINNING DATE.

Notwithstanding, if a Participant’s termination of employment with all Related
Companies does not constitute a severance from employment for purposes of Code
section 401(k)(2)(B)(i)(I) or otherwise constitute an event set forth under Code
section 401(k)(10)(A), the portion of a Participant’s Account subject to the
distribution rules of Code section 401(k) may not be distributed until such time
as he or she has a severance from employment for purposes of Code section
401(k)(2)(B)(i)(I) or, if earlier, upon such other event as described in Code
section 401(k)(2)(B) and as provided for in the Plan.

A distribution may commence less than 30 days, but more than seven days (if such
distribution is one to which Code sections 401(a)(11) and 417 apply), after the
aforementioned notices are provided, if:


(A)     THE PARTICIPANT IS CLEARLY INFORMED THAT HE OR SHE HAS THE RIGHT TO A
PERIOD OF AT LEAST 30 DAYS AFTER RECEIPT OF SUCH NOTICES TO CONSIDER THE
DECISION AS TO WHETHER TO ELECT A DISTRIBUTION AND IF SO TO ELECT A PARTICULAR
FORM OF DISTRIBUTION AND TO ELECT OR NOT ELECT A DIRECT ROLLOVER FOR ALL OR A
PORTION, IF ANY, OF HIS OR HER DISTRIBUTION WHICH CONSTITUTES AN ELIGIBLE
ROLLOVER DISTRIBUTION; AND


(B)     THE PARTICIPANT AFTER RECEIVING SUCH NOTICES, AFFIRMATIVELY ELECTS A
DISTRIBUTION AND A DIRECT ROLLOVER FOR ALL OR A PORTION, IF ANY, OF HIS OR HER
DISTRIBUTION WHICH CONSTITUTES AN ELIGIBLE ROLLOVER DISTRIBUTION OR
ALTERNATIVELY ELECTS TO HAVE ALL OR A PORTION MADE PAYABLE DIRECTLY TO HIM OR
HER, THEREBY NOT ELECTING A DIRECT ROLLOVER FOR ALL OR A PORTION THEREOF; AND


(C)     IF SUCH DISTRIBUTION IS ONE TO WHICH CODE SECTIONS 401(A)(11) AND 417
APPLY, THE PARTICIPANT’S ELECTION INCLUDES SPOUSAL CONSENT.


11.2          SPOUSAL CONSENT.   A PARTICIPANT IS REQUIRED TO OBTAIN SPOUSAL
CONSENT IN ORDER TO RECEIVE A DISTRIBUTION OF HIS OR HER MONEY PURCHASE PENSION
ACCOUNT UNDER THE PLAN, EXCEPT WITH REGARD TO A DISTRIBUTION MADE TO A
PARTICIPANT WITHOUT HIS OR HER CONSENT.


11.3          PAYMENT FORM AND MEDIUM.   EFFECTIVE JANUARY 1, 2003, A
PARTICIPANT’S VESTED ACCOUNT BALANCE, OTHER THAN THE PARTICIPANT’S MONEY
PURCHASE PENSION ACCOUNT, WILL BE PAYABLE IN A SINGLE LUMP SUM. EXCEPT TO THE
EXTENT OTHERWISE PROVIDED BY SECTION 11.5, A MARRIED PARTICIPANT’S MONEY
PURCHASE PENSION ACCOUNT BENEFIT SHALL BE PAID IN THE FORM OF AN IMMEDIATE
QUALIFIED JOINT AND 50% SURVIVOR ANNUITY WITH THE PARTICIPANT’S SPOUSE AS THE
JOINT ANNUITANT AND A SINGLE PARTICIPANT’S OR SURVIVING SPOUSE BENEFICIARY’S
BENEFIT SHALL BE PAID IN THE FORM OF A SINGLE LIFE ANNUITY. NOTWITHSTANDING,
EXCEPT TO THE EXTENT OTHERWISE PROVIDED BY SECTION 11.5 AND SUBJECT TO THE
REQUIREMENTS OF SECTION 11.14, HE OR SHE MAY INSTEAD ELECT TO BE PAID HIS OR HER
MONEY PURCHASE PENSION ACCOUNT IN A SINGLE LUMP SUM.

Any annuity option permitted shall be provided through the purchase of a
non-transferable single premium contract from an insurance company which must
conform to the terms of the Plan and the requirements of Section 401(a)(9) of
the Code and Treasury Regulations and which shall be distributed to the
Participant or Beneficiary in complete satisfaction of the benefit due.

Except to the extent a distribution consists of a loan call as described in
Section 9, distributions (other than annuity contracts) under this Section 11
shall be made in cash, or if a Participant so elects, in the form of whole
shares of Company Stock and cash in lieu of fractional shares to the extent
invested in the Company Stock Fund. With regard to the portion of a distribution
representing an Eligible Rollover Distribution, a Distributee may elect a Direct
Rollover for all or a portion of such amount.

22


--------------------------------------------------------------------------------



11.4          TIMING OF PAYMENT


(A)     UNLESS THE PARTICIPANT ELECTS OTHERWISE, DISTRIBUTION OF THE VESTED
AMOUNT CREDITED TO A PARTICIPANT’S ESOP ACCOUNT AND PRIOR ESOP ROLLOVER ACCOUNT
SHALL BE MADE OR COMMENCED NOT LATER THAN ONE (1) YEAR AFTER THE END OF THE PLAN
YEAR:

(1)     IN WHICH THE PARTICIPANT SEPARATES FROM SERVICE BY REASON OF REACHING
HIS OR HER NORMAL RETIREMENT DATE;

(2)     IN WHICH THE PARTICIPANT SEPARATES FROM SERVICE BY REASON OF DEATH OR
DISABILITY; OR

(3)     WHICH IS THE FIFTH (5TH) PLAN YEAR FOLLOWING THE PLAN YEAR IN WHICH THE
PARTICIPANT OTHERWISE SEPARATES FROM SERVICE, EXCEPT THAT THIS
SECTION 11.3(E)(3) SHALL NOT APPLY IF THE PARTICIPANT IS REEMPLOYED BY THE
EMPLOYER OR A RELATED COMPANY BEFORE DISTRIBUTION IS REQUIRED TO BEGIN UNDER
THIS SECTION 11.3(E)(3).


(B)     NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, UNLESS THE PARTICIPANT
ELECTS OTHERWISE, DISTRIBUTION OF THE VESTED AMOUNT CREDITED TO A PARTICIPANT’S
ACCOUNT SHALL BE MADE OR COMMENCED NO LATER THAN THE SIXTIETH (60TH) DAY AFTER
THE CLOSE OF THE PLAN YEAR IN WHICH THE LATEST OF THE FOLLOWING EVENTS OCCUR:

(1)     THE PARTICIPANT REACHES NORMAL RETIREMENT DATE;

(2)     THE 10TH ANNIVERSARY OF PARTICIPANT’S COMMENCEMENT OF PARTICIPATION IN
THE PLAN; OR

(3)     THE PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH THE COMPANY.


11.5          DISTRIBUTION OF SMALL AMOUNTS.   EFFECTIVE JANUARY 1, 1998, IF
AFTER A PARTICIPANT’S EMPLOYMENT WITH ALL RELATED COMPANIES ENDS, THE
PARTICIPANT’S VESTED ACCOUNT BALANCE IS $5,000 OR LESS, THE PARTICIPANT’S
BENEFIT SHALL BE PAID AS A SINGLE LUMP SUM AS SOON AS ADMINISTRATIVELY FEASIBLE
IN ACCORDANCE WITH PROCEDURES PRESCRIBED BY THE ADMINISTRATOR; PROVIDED,
HOWEVER, THAT NO DISTRIBUTION SHALL BE MADE UNDER THIS SECTION 11.5 IN VIOLATION
OF CODE SECTION 417(E). EFFECTIVE FOR DISTRIBUTIONS MADE AFTER DECEMBER 31,
2001, THE VALUE OF THE PARTICIPANT’S VESTED ACCOUNT SHALL BE DETERMINED WITHOUT
REGARD TO THAT PORTION OF THE ACCOUNT BALANCE THAT IS ATTRIBUTABLE TO ROLLOVER
CONTRIBUTIONS (AND EARNINGS ALLOCABLE THERETO) WITHIN THE MEANING OF SECTIONS
402(C), 403(A)(4), 403(B)(8), 408(D)(3)(A)(II), AND 457(E)(16) OF THE CODE.


11.6          SOURCE AND TIMING OF DISTRIBUTION FUNDING.   A DISTRIBUTION TO A
PARTICIPANT SHALL BE MADE SOLELY FROM THE ASSETS OF HIS OR HER OWN ACCOUNT AND
SHALL BE BASED ON THE ACCOUNT VALUES AS OF THE TRADE DATE THE DISTRIBUTION IS
PROCESSED.

The available assets shall be determined first by Account and then within each
Account used for funding a distribution, amounts shall first be taken from the
Sweep Account and then taken by Investment Fund in direct proportion to the
market value of the Participant’s interest in each Investment Fund as of the
Trade Date on which the withdrawal is processed.

Alternatively, with regard to distribution in the form of a partial payment, a
Participant may elect to designate the Investment Funds to be included or
excluded for funding a distribution. If a Participant designates the Investment
Funds to be included, the available assets shall be determined first by Account
and then within each Account used for funding the distribution, amounts shall be
taken by Investment Fund, including only Investment Funds designated as
includible, in direct proportion to the market value of the Participant’s
interest in each such Investment Fund as of the date the distribution is
processed. If a Participant designates the Investment Funds to be excluded, the
available assets shall be determined first by Account and then within each
Account used for funding the distribution, amounts shall first be taken

23


--------------------------------------------------------------------------------


from the Sweep Account and then taken by Investment Fund, excluding Investment
Funds designated by the Participant as excludible, in direct proportion to the
market value of the Participant’s interest in each such Investment Fund as of
the date the distribution is processed.

The distribution shall be funded on the Settlement Date following the Trade Date
as of which the distribution is processed. The Trustee shall make payment as
soon thereafter as administratively feasible.


11.7          DEEMED DISTRIBUTION.   FOR PURPOSES OF SECTION 8.4, IF AT THE TIME
A PARTICIPANT’S EMPLOYMENT WITH ALL RELATED COMPANIES HAS TERMINATED, THE
PARTICIPANT’S VESTED ACCOUNT BALANCE ATTRIBUTABLE TO ACCOUNTS SUBJECT TO VESTING
AS DESCRIBED IN SECTION 8, IS ZERO, HIS OR HER VESTED ACCOUNT BALANCE SHALL BE
DEEMED DISTRIBUTED AS OF THE SETTLEMENT DATE FOLLOWING THE SWEEP DATE ON WHICH
THE ADMINISTRATOR HAS REPORTED TO THE TRUSTEE THAT THE PARTICIPANT’S EMPLOYMENT
WITH ALL RELATED COMPANIES HAS TERMINATED.


11.8          LATEST COMMENCEMENT PERMITTED.   ALL DISTRIBUTIONS UNDER THE PLAN
SHALL COMPLY WITH SECTION 401(A)(9) OF THE CODE AND THE REGULATIONS PROMULGATED
THEREUNDER, INCLUDING BUT NOT LIMITED TO TREASURY REGULATIONS
SECTION 1.401(A)(9)-2, AND THE PROVISIONS OF THE PLAN REFLECTING
SECTION 401(A)(9) OF THE CODE SHALL OVERRIDE ANY OTHER PROVISIONS OF THE PLAN
THAT ARE INCONSISTENT THEREWITH.


THE DISTRIBUTION OF A PARTICIPANT’S BENEFIT SHALL OCCUR UNDER THIS SECTION 11 NO
LATER THAN THE PARTICIPANT’S REQUIRED BEGINNING DATE, WHETHER OR NOT THE
PARTICIPANT’S EMPLOYMENT HAS TERMINATED. NOTWITHSTANDING THE FOREGOING SENTENCE,
THE DISTRIBUTION OF A PARTICIPANT’S BENEFIT MAY BE MADE PURSUANT TO
SECTION 242(B) OF THE TAX EQUITY AND FISCAL RESPONSIBILITY ACT OF 1982, EVEN IF
SUCH DISTRIBUTION WOULD OTHERWISE FAIL TO SATISFY THE REQUIREMENTS OF THIS
SECTION 11.8 OR ANY OTHER PROVISION OF THE PLAN. IF THE PARTICIPANT CONTINUES TO
PARTICIPATE IN THE PLAN AFTER HIS OR HER REQUIRED BEGINNING DATE, DISTRIBUTION
OF ANY ADDITIONAL PLAN BENEFIT WITH RESPECT TO WHICH DISTRIBUTION HAD NOT
OCCURRED AS OF THE REQUIRED BEGINNING DATE SHALL BE MADE IN A LUMP SUM IN CASH
DURING EACH CALENDAR YEAR FOLLOWING A CALENDAR YEAR IN WHICH SUCH AN ADDITIONAL
BENEFIT IS ACCRUED.

With regard to a Participant who is an Employee and who commenced benefit
payments in accordance with Code section 401(a)(9) as in effect prior to
January 1, 1997, and who is not a 5-percent Owner, he or she may, but is not
required to, discontinue such benefit payments until he or she is otherwise
required to again commence benefit payments in accordance with Code section
401(a)(9) as in effect for calendar years commencing after December 31, 1996. A
Participant who elects to discontinue such benefit payments in accordance with
the preceding sentence shall thereby render his or her existing payment election
and, if applicable, any Spousal Consent to such election, as void and a new
election including, if applicable, Spousal Consent to such new election, shall
be required subject to the provisions of Section 11 at the time he or she is
required to again commence benefit payments in accordance with Code section
401(a)(9) as in effect for calendar years commencing after December 31, 1996.

If benefit payments cannot begin at the time required because the location of
the Participant cannot be ascertained (after a reasonable search), the
Administrator may, at any time thereafter, treat such person’s Account as
forfeited subject to the provisions of Section 18.6.


11.9          PAYMENT WITHIN LIFE EXPECTANCY.   THE PARTICIPANT’S PAYMENT
ELECTION MUST BE CONSISTENT WITH THE REQUIREMENT OF CODE SECTION 401(A)(9) THAT
ALL PAYMENTS ARE TO BE COMPLETED WITHIN A PERIOD NOT TO EXCEED THE LIVES OR THE
JOINT AND LAST SURVIVOR LIFE EXPECTANCY OF THE PARTICIPANT AND HIS OR HER
BENEFICIARY. THE LIFE EXPECTANCIES OF A PARTICIPANT AND HIS OR HER BENEFICIARY,
IF SUCH BENEFICIARY IS HIS OR HER SPOUSE, MAY BE RECOMPUTED ANNUALLY.


11.10        INCIDENTAL BENEFIT RULE.   THE PARTICIPANT’S PAYMENT ELECTION MUST
BE CONSISTENT WITH THE REQUIREMENT THAT, IF THE PARTICIPANT’S SPOUSE IS NOT HIS
OR HER SOLE PRIMARY BENEFICIARY, THE MINIMUM ANNUAL DISTRIBUTION FOR EACH
CALENDAR YEAR, BEGINNING WITH THE CALENDAR YEAR PRECEDING THE CALENDAR YEAR THAT
INCLUDES THE PARTICIPANT’S REQUIRED BEGINNING DATE, SHALL NOT BE LESS THAN THE
QUOTIENT OBTAINED BY

24


--------------------------------------------------------------------------------



DIVIDING (A) THE PARTICIPANT’S VESTED ACCOUNT BALANCE AS OF THE LAST TRADE DATE
OF THE PRECEDING YEAR BY (B) THE APPLICABLE DIVISOR AS DETERMINED UNDER THE
INCIDENTAL BENEFIT REQUIREMENTS OF CODE SECTION 401(A)(9).


11.11        PAYMENT TO BENEFICIARY.   PAYMENT TO A BENEFICIARY MUST EITHER
(I) BE COMPLETED BY THE END OF THE CALENDAR YEAR THAT CONTAINS THE FIFTH
ANNIVERSARY OF THE PARTICIPANT’S DEATH OR (II) BEGIN BY THE END OF THE CALENDAR
YEAR THAT CONTAINS THE FIRST ANNIVERSARY OF THE PARTICIPANT’S DEATH AND BE
COMPLETED WITHIN THE PERIOD OF THE BENEFICIARY’S LIFE OR LIFE EXPECTANCY, EXCEPT
THAT:


(A)     IF THE PARTICIPANT DIES AFTER HIS OR HER REQUIRED BEGINNING DATE,
PAYMENT TO HIS OR HER BENEFICIARY MUST BE MADE AT LEAST AS RAPIDLY AS PROVIDED
IN THE PARTICIPANT’S DISTRIBUTION ELECTION;

(b)    If the surviving spouse is the Beneficiary, payments need not begin until
the later of (i) the end of the calendar year that includes the first
anniversary of the Participant’s death, or (ii) the end of the calendar year in
which the Participant would have attained age 70½ and must be completed within
the spouse’s life or life expectancy; provided, however, that in all cases under
this paragraph, the surviving spouse may direct the commencement of payments
within a reasonable time after the Participant’s death; and

(c)    If the Participant and the surviving spouse who is the Beneficiary die
(i) before the Participant’s Required Beginning Date and (ii) before payments
have begun to the spouse, the spouse shall be treated as the Participant in
applying these rules.

11.12        Minimum Distribution Requirements Effective January 1, 2003.

(a)    Effective Date and Precedence.   The provisions of this Section 11.12
will apply for purposes of determining required minimum distributions for
calendar years beginning with the 2003 calendar year. The requirements of this
Section 11.12 will take precedence over any inconsistent provisions of the Plan.
Notwithstanding the other provisions of this Section 11.12, distributions may be
made under a designation made before January 1, 1984, in accordance with section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and the
provisions of the Plan that relate to section 242(b)(2) of TEFRA.

(b)    Time of Payment to Beneficiary.   If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

(1)    If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, then, except as provided below, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later.

(2)    If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then, except as provided below, distributions to the
designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

(3)    If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

25


--------------------------------------------------------------------------------


(4)    If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 11.12, other
than Section 11.12(b)(1), will apply as if the surviving spouse were the
Participant.

(5)    Notwithstanding the preceding provisions, Participants or Beneficiaries
may elect on an individual basis to apply the 5-year rule rather than the life
expectancy rule in Sections 11.12(b) and 11.12(d)(2) to distributions after the
death of a Participant who has a designated Beneficiary. The election must be
made no later than the earlier of September 30 of the calendar year in which
distribution would be required to begin under this Section 11.12(b), or by
September 30 of the calendar year which contains the fifth anniversary of the
Participant’s (or, if applicable, surviving spouse’s) death. If neither
Participant nor Beneficiary makes an election to apply the 5-year rule under
this paragraph, distributions will be made in accordance with Sections
11.12(b) and 11.12(d)(2). This Section 11.12(b)(5) shall not apply and no
individual election shall be permitted if the Trustee or Plan recordkeeper
cannot accommodate individual elections of the 5-year rule for required minimum
distribution purposes.

For purposes of this Section 11.12(b) and Section 11.12(d), unless
Section 11.12(b)(4) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 11.12(b)(4) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 11.12(b)(1). If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 11.12(b)(1)), the date distributions
are considered to begin is the date distributions actually commence.

(c)    Amount of Required Minimum Distributions During the Participant’s
Lifetime.

(1)    Amount of Required Minimum Distribution For Each Distribution Calendar
Year.   During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

(i)     the quotient obtained by dividing the Participant’s Account Balance by
the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or

(ii)    if the Participant’s sole designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.

(2)    Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.   Required minimum distributions will be determined under
this Section 11.12(c) beginning with the first Distribution Calendar Year and up
to and including the Distribution Calendar Year that includes the Participant’s
date of death.

(d)    Amount of Required Minimum Distributions After the Participant’s Death.

(1)    Death of Participant on or after the date distributions begin.   If the
Participant dies on or after the date distributions begin and there is a
designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the

26


--------------------------------------------------------------------------------


quotient obtained by dividing the Participant’s Account Balance by the longer of
the remaining Life Expectancy of the Participant or the remaining Life
Expectancy of the Participant’s designated Beneficiary determined as follows:

(i)         The Participant’s remaining Life Expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

(ii)       If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouses age as of the spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

(iii)      If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

Notwithstanding the foregoing, if the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(2)    Death of Participant before the date distributions begin.   Except as
provided in Section 11.12(b)(5), if the Participant dies before the date
distributions begin and there is a designated Beneficiary, the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining Life Expectancy of the Participant’s designated
Beneficiary, determined as provided in Section 11.12(d)(1). If the Participant
dies before the date distributions begin and there is no designated Beneficiary
as of September 30 of the year following the year of the Participant’s death,
distribution of the Participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 11.12(b)(1), this
Section 11.12(d)(2) will apply as if the surviving spouse were the Participant.

(e)    Form of distributions.   Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first Distribution Calendar
Year, distributions will be made in accordance with Sections 11.12(c) and
11.12(d). If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of section 401(a)(9) of the Code and the
Treasury Regulations.

(f)     Definitions.   The following definitions are applicable to this
Section 11.12:

(1)    “Distribution Calendar Year.”   A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under

27


--------------------------------------------------------------------------------


Section 11.12(b). The required minimum distribution for the Participant’s first
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.

(2)    “Life Expectancy.”   Life Expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

(3)    “Account Balance.”   The Participant’s Account balance as of the last
Trade Date in the calendar year immediately preceding the Distribution Calendar
Year (the “Valuation Calendar Year”) increased by the amount of any
Contributions made and allocated or forfeitures allocated to the Participant’s
Account balance as of any date in the Valuation Calendar Year after the last
Trade Date and decreased by distributions made in the Valuation Calendar Year
after the last Trade Date. The Participant’s Account balance for the Valuation
Calendar Year includes any amounts rolled over or transferred to the Plan either
in the Valuation Calendar Year or in the Distribution Calendar Year if
distributed or transferred in the Valuation Calendar Year.

11.13        Beneficiary Designation.   Each Participant may complete a
beneficiary designation form indicating the Beneficiary who is to receive the
Participant’s remaining Plan interest at the time of his or her death. The
designation may be changed at any time. However, a Participant’s spouse shall be
the sole primary Beneficiary unless the designation includes Spousal Consent for
another Beneficiary. If no proper designation is in effect at the time of a
Participant’s death or if the Beneficiary does not survive the Participant, the
Beneficiary shall be, in the order listed, the:

(a)    Participant’s surviving spouse,

(b)    Participant’s children, in equal shares, (or if a child does not survive
the Participant, and that child leaves issue, the issue shall be entitled to
that child’s share, by right of representation), or

(c)    Participant’s estate.

11.14        QJSA and QPSA Annuity Information and Elections.   Effective
January 1, 2003, the following definitions, information and election rules shall
apply only to a Participant’s Money Purchase Pension Account:

(a)    Annuity Starting Date.   The first day of the first period for which an
amount is payable as an annuity, or, in the case of a benefit not payable in the
form of an annuity, the first day on which all events have occurred which
entitle the Participant to such benefit. Such date shall be a date no earlier
than the expiration of the seven-day period that commences the day after the
information described in the QJSA Information to a Participant paragraph below
is provided to the Participant.

(b)    “QJSA.”   A qualified joint and survivor annuity, meaning for a married
Participant, a form of benefit payment which is the actuarial equivalent of the
Participant’s vested Account balance at the Annuity Starting Date, payable to
the Participant in monthly payments for life and providing that, if the
Participant’s spouse survives him or her, monthly payments equal to 50% of the
amount payable to the Participant during his or her lifetime shall be paid to
the spouse for the remainder of such person’s lifetime and for a single
Participant, a form of benefit payment which is the actuarial equivalent of the
Participant’s vested Account balance at the Annuity Starting Date, payable to
the Participant in monthly payments for life.

(c)    “QPSA.”   A qualified pre-retirement survivor annuity, meaning that upon
the death of a Participant before the Annuity Starting Date, the vested portion
of the Participant’s Account becomes payable to the surviving spouse as a life
annuity, except to the extent of any Loan Account balance, unless

28


--------------------------------------------------------------------------------


Spousal Consent has been given to a different Beneficiary or the surviving
spouse chooses a different form of payment.

(d)    QJSA Information to a Participant. No less than 90 days before the
Annuity Starting Date, each Participant shall be given a written explanation of
(1) the terms and conditions of the QJSA, (2) the right to a period of at least
30 days after receipt of written explanation to make election to waive this form
of payment and choose an optional form of payment and the effect of this
election, (3) the right to revoke this election and the effect of this
revocation, and (4) the need for Spousal Consent.

(e)    QJSA Election. A Participant may elect, and such election shall include
Spousal Consent if married, at any time within the 90 day period ending on the
Annuity Starting Date, to (1) waive the right to receive the QJSA and elect an
optional form of payment, or (2) revoke or change any such election.

(f)     QPSA Beneficiary Information to Participant. Upon becoming a
Participant, and with updates as needed to insure such information is accurate
and readily available to each Participant who is between the ages of 32 and 35,
each married Participant shall be given written information stating that (1) his
or her death benefit is payable to his or her surviving spouse, (2) he or she
may choose that the benefit be paid to a different Beneficiary, (3) he or she
has the right to revoke or change a prior designation and the effects of such
revocation or change, and (4) the need for Spousal Consent.

(g)    QPSA Beneficiary Designation by Participant. A married Participant may
designate, with Spousal Consent, a non-spouse Beneficiary at any time after the
Participant has been given the information in the QPSA Beneficiary Information
to Participant paragraph above and upon the earlier of (1) the date the
Participant has terminated employment, or (2) the beginning of the Plan Year in
which the Participant attains age 35.

(h)    QPSA Information to a Surviving Spouse. Each surviving spouse shall be
given a written explanation of (1) the terms and conditions of being paid his or
her Account balance in the form of a single life annuity, (2) the right to make
an election to waive this form of payment and choose an optional form of payment
and the effect of this election, and (3) the right to revoke this election and
the effect of this revocation.

(i)     QPSA Election by Surviving Spouse. A surviving spouse may elect, at any
time up to the Annuity Starting Date, to (1) waive the right to receive a single
life annuity and elect an optional form of payment, or (2) revoke or change any
such election.

11.15        Put Option.   To the extent required by Code section 409(h)(1)(B),
the Company shall issue a “Put Option” to each Participant or Beneficiary
receiving a distribution of Company Stock from the Plan if, at the time of
distribution, the Company Stock is not then readily tradable on an established
market, as defined in Code section 409(h) and Treasury Regulations thereunder.
The Put Option shall permit the Participant or Beneficiary to sell such Company
Stock to the Employer at its then fair market value (determined in accordance
with Section 17.7), to the Company at any time during the 60 day period
commencing on the date the Company Stock was distributed to the recipient and,
if not exercised within that period, the Put Option will temporarily lapse. Upon
the close of the Plan Year in which such temporary lapse of the Put Option
occurs, the “qualified independent appraiser” (as defined in Section 17.7) shall
determine the value of the Company Stock, and the Committee shall notify each
distributee who did not exercise the initial Put Option prior to its temporary
lapse in the preceding Plan Year of the revised value of the Company Stock. The
time during which the Put Option may be exercised shall recommence on the date
such notice or revaluation is given and shall permanently terminate 60 days
thereafter. The trustee may be permitted by the Company to purchase Company
Stock put to the Company under a Put Option. At the option of the Company or
Trustee (as directed by the Committee), as the case

29


--------------------------------------------------------------------------------


may be, the payment for the Company Stock sold pursuant to a Put Option shall be
made, as determined in the discretion of the Company or the Trustee (as directed
by the Committee), as the case may be, in the following forms:

(a)    if the Company Stock was distributed as part of a total distribution
(determined in accordance with section 409(h)(5) of the Code), then payment will
be made with a promissory note which provides for substantially equal annual
installments commencing within 30 days from the date of the exercise of the Put
Option and over a period not exceeding 5 years, with interest payable at a
reasonable rate (as determined by the Company) on any unpaid installment
balance, with adequate security provided, and without penalty for any prepayment
of such installments; or

(b)    in a lump sum no later than 30 days after such Participant exercises the
Put Option.

At the direction of the Company, the Trustee on behalf of the Trust may offer to
purchase any shares of Company Stock (which are not sold pursuant to a Put
Option) from any former Participant or Beneficiary at any time in the future, at
their then fair market value.

12.   ADP AND ACP TESTS

12.1          Contribution Limitation Definitions.   The following definitions
are applicable to this Section 12 (where a definition is contained in both
Sections 1 and 12, for purposes of Section 12 the Section 12 definition shall be
controlling):

(a)    “ACP” or “Average Contribution Percentage.”   The Average Percentage
calculated using Contributions (as defined in this Section) allocated to
Participants as of a date within the Plan Year.

(b)    “ACP Test.”   The determination of whether the ACP is in compliance with
the Basic or Alternative Limitation for a Plan Year (as defined in
Section 12.2).

(c)    “ADP” or “Average Deferral Percentage.”   The Average Percentage (as
defined in this Section) calculated using Deferrals (as defined in this Section)
allocated to Participants as of a date within the Plan Year.

(d)    “ADP Test.”   The determination of whether the ADP is in compliance with
the Basic or Alternative Limitation for a Plan Year (as defined in
Section 12.2).

(e)    “Average Percentage.”   The average of the calculated percentages for
Participants within the specified group. The calculated percentage refers to
either the “Deferrals” or “Contributions” (as defined in this Section) made on
each Participant’s behalf for the Plan Year, divided by his or her Compensation
for the portion of the Plan Year in which he or she was an Eligible Employee
while a Participant. (Employee Contributions to this Plan or comparable
contributions to plans of Related Companies which shall be refunded solely
because they exceed the Contribution Dollar Limit are included in the percentage
for the HCE Group but not for the NHCE Group.)

(f)     “Contributions” shall include Company Match Contributions. In addition,
Contributions may include Employee Contributions, but only to the extent that
(1) the Employer elects to use them, (2) they are not used or counted in the ADP
Test and (3) they otherwise satisfy the requirements as prescribed under Code
section 401(m) permitting treatment as Contributions for purposes of the ACP
Test.

(g)    “Current Year Testing Method.”   The use of the Plan Year’s ADP for the
Plan Year’s NHCE Group for purposes of performing the Plan Year’s ADP Test
and/or the use of the Plan Year’s ACP for the Plan Year’s NHCE Group for
purposes of performing the Plan Year’s ACP Test.

(h)    “Deferrals” shall include Employee Contributions.

30


--------------------------------------------------------------------------------


(i)     “HCE” or “Highly Compensated Employee.”   For Plan Years commencing
after December 31, 1996, with respect to all Related Companies, an Employee who
(in accordance with Code section 414(q)):

(1)    Was a more than 5-percent Owner (within the meaning of Code section
414(q)(2)) at any time during the Plan Year or the preceding Plan Year; or

(2)    Received Compensation during the preceding Plan Year in excess of $80,000
(as adjusted for such Year pursuant to Code sections 414(q)(1) and 415(d)).

A former Employee shall be treated as an HCE if (1) such former Employee was an
HCE when he or she separated from service, or (2) such former Employee was an
HCE in service at any time after attaining age 55.

(j)     “HCE Group” and “NHCE Group.”   With respect to all Related Companies,
the respective group of HCEs and NHCEs who are eligible to have amounts
contributed on their behalf for the respective Plan Year, including Employees
who would be eligible but for their election not to participate or to
contribute, or because their Pay is greater than zero but does not exceed a
stated minimum. For Plan Years commencing after December 31, 1998, with respect
to all Related Companies, if the Plan permits participation prior to an Eligible
Employee’s satisfaction of the minimum age and service requirements of Code
section 410(a)(1)(A), Eligible Employees who have not met the minimum age and
service requirements of Code section 410(a)(1)(A) may be excluded in the
determination of the NHCE Group, but not in the determination of the HCE Group,
for purposes of (i) the ADP Test, if Code section 410(b)(4)(B) is applied in
determining whether the 401(k) portion of the Plan meets the requirements of
Code section 410(b), or (ii) the ACP Test, if Code section 410(b)(4)(B) is
applied in determining whether the 401(m) portion of the Plan meets the
requirements of Code section 410(b).

(1)    If the Related Companies maintain two or more plans which are subject to
the ADP or ACP Test and are considered as one plan for purposes of Code sections
401(a)(4) or 410(b), all such plans shall be aggregated and treated as one plan
for purposes of meeting the ADP and ACP Tests, provided that the plans may only
be aggregated if they have the same plan year.

(2)    If an HCE is covered by more than one cash or deferred arrangement, or
more than one arrangement permitting employee or matching contributions,
maintained by the Related Companies, all such plans shall be aggregated and
treated as one plan (other than those plans that may not be permissively
aggregated) for purposes of calculating the separate percentage for the HCE
which is used in the determination of the Average Percentage. For purposes of
the preceding sentence, if such plans have different plan years, the plans are
aggregated with respect to the plan years ending with or within the same
calendar year.

(k)    “NHCE” or “Non-Highly Compensated Employee.”   An Employee who is not an
HCE.

(l)     “Prior Year Testing Method.”   The use of the preceding Plan Year’s ADP
for the preceding Plan Year’s NHCE Group for purposes of performing the Plan
Year’s ADP Test and/or the use of the preceding Plan Year’s ACP for the
preceding Plan Year’s NHCE Group for purposes of performing the Plan Year’s ACP
Test.

12.2          ADP and ACP Tests.   Effective for Plan Years beginning on and
after January 1, 2003, the Plan is intended to satisfy the safe-harbor
requirements of Sections 401(k)(12) and 401(m)(11) of the Code.

31


--------------------------------------------------------------------------------


For Plan Years commencing before January 1, 1997, for each Plan Year, the
Current Year Testing Method shall be used and the ADP and ACP for the HCE Group
must meet either the Basic or Alternative Limitation when compared to the
respective ADP and ACP for the NHCE Group, defined below:

For Plan Years commencing after December 31, 1996, for each Plan Year, the Prior
Year Testing Method shall be used and the ADP and ACP for the HCE Group must
meet either the Basic or Alternative Limitation when compared to the respective
preceding Plan Year’s ADP and ACP for the preceding Plan Year’s NHCE Group,
defined as follows:

(a)    Basic Limitation.   The HCE Group Average Percentage may not exceed 1.25
times the NHCE Group Average Percentage.

(b)    Alternative Limitation.   The HCE Group Average Percentage is limited by
reference to the NHCE Group Average Percentage as follows:

If the NHCE Group
Average Percentage is:

 

Then the Maximum HCE Group
Average Percentage is:

Less than 2%

 

2 times NHCE Group Average %

2% to 8%

 

NHCE Group Average % plus 2%

More than 8%

 

NA - Basic Limitation applies

 

12.3          Correction of ADP and ACP Tests.   For Plan Years commencing after
December 31, 1996, for each Plan Year, if the ADP or ACP Tests is/are not met,
the Administrator shall determine, no later than the end of the next Plan Year,
a maximum percentage to be used in place of the calculated percentage for all
HCEs that would reduce the ADP and/or ACP for the HCE Group by a sufficient
amount to meet the ADP and ACP Tests.

With regard to each HCE whose Deferral percentage and/or Contribution percentage
is in excess of the maximum percentage, a dollar amount of excess Deferrals
and/or excess Contributions shall then be determined by (i) subtracting the
product of such maximum percentage for the ADP and the HCE’s Compensation from
the HCE’s actual Deferrals and (ii) subtracting the product of such maximum
percentage for the ACP and the HCE’s Compensation from the HCE’s actual
Contributions. Such amounts shall then be aggregated to determine the total
dollar amount of excess Deferrals and/or excess Contributions. ADP and/or ACP
corrections shall be made in accordance with the leveling method as described
below.

(a)    ADP Correction.   The HCE with the highest Deferral dollar amount shall
have his or her Deferral dollar amount reduced in an amount equal to the lesser
of the dollar amount of excess Deferrals for all HCEs or the dollar amount that
would cause his or her Deferral dollar amount to equal that of the HCE with the
next highest Deferral dollar amount. The process shall be repeated until the
total of the Deferral dollar amount reductions equals the dollar amount of
excess Deferrals for all HCEs.

To the extent an HCE’s Deferrals were determined to be reduced as described in
the paragraph above, Employee Contributions shall, by the end of the next Plan
Year, be refunded to the HCE, except that such amount to be refunded shall be
reduced by Employee Contributions previously refunded because they exceeded the
Contribution Dollar Limit. The excess amounts shall first be taken from
unmatched Employee Contributions and then from matched Employee Contributions.
Any Matching Contributions attributable to refunded excess Employee
Contributions as described in this Section, adjusted for investment gain or loss
for the Plan Year to which the excess Employee Contributions relate, shall be
forfeited and used as described in Section 8.

32


--------------------------------------------------------------------------------


(b)    ACP Correction.   The HCE with the highest Contribution dollar amount
shall have his or her Contribution dollar amount reduced in an amount equal to
the lesser of the dollar amount of excess Contributions for all HCEs or the
dollar amount that would cause his or her Contribution dollar amount to equal
that of the HCE with the next highest Contribution dollar amount. The process
shall be repeated until the total of the Contribution dollar amount reductions
equals the dollar amount of excess Contributions for all HCEs.

To the extent an HCE’s Contributions were determined to be reduced as described
in the paragraph above, Company Match Contributions shall, by the end of the
next Plan Year, be refunded to the HCE to the extent vested, and forfeited and
used as described in Section 8 or to reduce future Contributions to be made by
an Employer as soon as administratively feasible to the extent such amounts were
not vested, as of the end of the Plan Year being tested. The excess amounts
shall be taken from unmatched After-Tax Contributions and then as a proportional
combination of matched After-Tax and Matching Contributions from Matching
Contributions.

(c)    Investment Fund Sources.   Once the amount of excess Deferrals and/or
Contributions is determined, and with regard to excess Contributions, allocated
by type of Contribution, within each Account from which amounts are refunded or
forfeited, amounts shall first be taken from the Sweep Account and then taken by
Investment Fund in direct proportion to the market value of the Participant’s
interest in each Investment Fund which excludes his or her Loan Account balance
as of the Trade Date on which the correction is processed.

12.4          Multiple Use Test.   The multiple use test as described under
Treasury Regulation Section 1.401(m)-2 shall not apply for Plan Years beginning
after December 31, 2001.

12.5          Adjustment for Investment Gain or Loss.   Any excess Deferrals or
Contributions to be refunded to a Participant or forfeited in accordance with
Section 12.3 or 12.5 shall be adjusted for investment gain or loss in accordance
with Treas. Reg. § 1.401(m)-1(e)(3)(ii). However, refunds or forfeitures shall
not include investment gain or loss for the period between the end of the
applicable Plan Year and the date of distribution.

12.6          Testing Responsibilities and Required Records. The Administrator
shall be responsible for ensuring that the Plan meets the ADP Test and the ACP
Test, and that the Contribution Dollar Limit is not exceeded. In carrying out
its responsibilities, the Administrator shall have sole discretion to limit or
reduce Deferrals or Contributions at any time. The Administrator shall maintain
records which are sufficient to demonstrate that the ADP Test and the ACP Test
have been met for each Plan Year for at least as long as the Employer’s
corresponding tax year is open to audit.

12.7          Separate Testing.

(a)     Multiple Employers:   The determination of HCEs, NHCEs, and the
performance of the ADP Test and the ACP Test and any corrective action resulting
therefrom, shall be made separately with regard to the Employees of each
Employer (and its Related Companies) that is not a Related Company with the
other Employer(s).

(b)     Collective Bargaining Units:   The performance of the ADP Test, and if
applicable, the ACP Test and any corrective action resulting therefrom, shall be
applied separately to Employees who are eligible to participate in the Plan as a
result of a collective bargaining agreement.

In addition, separate testing may be applied, at the discretion of the
Administrator and to the extent permitted under Treasury regulations, to any
group of Employees for whom separate testing is permissible.

33


--------------------------------------------------------------------------------


13.   MAXIMUM CONTRIBUTION AND BENEFIT LIMITATIONS

13.1          “Annual Addition” Defined.   The sum of all amounts allocated to
the Participant’s Account for a Plan Year. Amounts include contributions (except
for rollovers or transfers from another qualified plan), forfeitures and, if the
Participant is a Key Employee (pursuant to Section 14) for the applicable or any
prior Plan Year, medical benefits provided pursuant to Code section 419A(d)(1).
For purposes of this Section 13.1, “Account” also includes a Participant’s
account in all other defined contribution plans currently or previously
maintained by any Related Company. The Plan Year refers to the year to which the
allocation pertains, regardless of when it was allocated. The Plan Year shall be
the Code section 415 limitation year.

13.2          Maximum Annual Addition.

(a)     The Annual Addition to a Participant’s accounts under this Plan and any
other defined contribution plan maintained by any Related Company for any Plan
Year shall not exceed the lesser of (1) 25% of his or her Compensation or
(2) $30,000 (as adjusted for the cost of living pursuant to Code section
415(d)).

(b)     Notwithstanding the above, effective for Plan Years beginning after
December 31, 2001, except to the extent permitted by Section 3.1(b) and
Section 414(v) of the Code, if applicable, Annual Addition to a Participant’s
accounts under this Plan and any other defined contribution plan maintained by
any Related Company for any Plan Year shall not exceed the lesser of:
(1) $40,000 adjusted annually as provided in Code Section 415(d) pursuant to the
Treasury Regulations, or (2) 100 percent of his or her Compensation for the Plan
Year.

13.3          Correcting an Excess Annual Addition.   Upon the discovery of an
excess Annual Addition to a Participant’s Account (resulting from forfeitures,
allocations, reasonable error in determining Participant compensation or the
amount of elective contributions, or other facts and circumstances acceptable to
the Internal Revenue Service) the excess amount (adjusted to reflect investment
gains) shall first be returned to the Participant to the extent of his or her
Employee Contributions (however to the extent Employee Contributions were
matched, the applicable Company Match Contributions shall be forfeited in
proportion to the returned matched Employee Contributions) and the remaining
excess, if any, shall be forfeited by the Participant first from Company Match
Contributions, then from Profit Sharing Contributions and then from ESOP
Contributions and together with forfeited Company Match Contributions
attributable to returned Employee Contributions used as described in
Section 8.4.

13.4          Correcting a Multiple Plan Excess.   If a Participant, whose
Account is credited with an excess Annual Addition, received allocations to more
than one defined contribution plan, the excess shall be corrected by first
reducing the Annual Addition to this Plan before any reductions are made to the
other defined contribution plans.

14.   TOP HEAVY RULES

14.1          Top Heavy Definitions.   When capitalized, the following words and
phrases have the following meanings when used in this Section:

(a)     “Aggregation Group.”   The group consisting of each qualified plan of an
Employer (and its Related Companies) (1) in which a Key Employee is a
participant or was a participant during the determination period (regardless of
whether such plan has terminated), or (2) which enables another plan in the
group to meet the requirements of Code sections 401(a)(4) or 410(b). The
Employer may also treat any other qualified plan as part of the group if the
group would continue to meet the requirements of Code sections 401(a)(4) and
410(b) with such plan being taken into account.

34


--------------------------------------------------------------------------------


(b)     “Determination Date.”   The last Trade Date of the preceding Plan Year
or, in the case of the Plan’s first year, the last Trade Date of the first Plan
Year.

(c)     “Key Employee.”   A current or former Employee (or his or her
Beneficiary) who at any time during the five year period ending on the
Determination Date was:

(1)     an officer of a Related Company whose Compensation (i) exceeds 50% of
the amount in effect under Code section 415(b)(1)(A) and (ii) places him within
the following highest paid group of officers:

Number of Employees
not Excluded Under Code
Section 414(q)(8)

 

Number of Highest Paid
Officers Included

Less than 30

 

3

30 to 500

 

10% of the number of Employees not excluded under Code section 414(q)(8)

More than 500

 

50

 

(2)     a more than 5% Owner,

(3)     a more than 1% Owner whose Compensation exceeds $150,000, or

(4)     a more than 0.5% Owner who is among the 10 Employees owning the largest
interest in a Related Company and whose Compensation exceeds the amount in
effect under Code section 415(c)(1)(A).

Effective for Plan Years beginning after December 31, 2001, “Key Employee” means
any Employee or former Employee (including any deceased Employee) who at any
time during the Plan Year that includes the determination date was an officer of
the Employer having annual Compensation greater than $130,000 (as adjusted under
Section 415(i)(1) of the Code for Plan Years beginning after December 31, 2001),
a 5% Owner, or a 1% Owner whose Compensation exceeds $150,000.

(d)     “Plan Benefit.”   The sum as of the Determination Date of (1) an
Employee’s Account, (2) the present value of his or her other accrued benefits
provided by all qualified plans within the Aggregation Group, and (3) the
aggregate distributions made within the five year period ending on such date.
Plan Benefits shall exclude rollover contributions and plan to plan transfers
made after December 31, 1983 which are both employee initiated and from a plan
maintained by a non-related employer.

Effective for Plan Years beginning after December 31, 2001, “Plan Benefit” shall
equal the sum as of the Determination Date of (1) an Employee’s Account, (2) the
present value of his or her other accrued benefits provided by all qualified
plans within the Aggregation Group, and (3) the aggregate distributions made
with respect to the Employee under the Plan and any Plan aggregated with the
Plan under Section 416(g)(2) of the Code during the one-year period ending on
such date. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case of a
distribution made for a reason other than separation from service, death or
disability, this provision shall be applied by substituting “five-year period”
for “one-year period.”

(e)     “Top Heavy.”   The Plan’s status when the Plan Benefits of Key Employees
account for more than 60% of the Plan Benefits of all Employees who have
performed services at any time during the five year period ending on the
Determination Date. The Plan Benefits of Employees who were, but are no longer,
Key Employees (because they have not been an officer or Owner during the five
year period), are excluded in the determination. Effective for Plan Years after
December 31, 2001, the accrued benefits and

35


--------------------------------------------------------------------------------


accounts of a Participant or former Employee who has not performed services for
the Employer during the one year period ending on the Determination Date shall
not be taken into account.

14.2          Special Contributions.

(a)     Minimum Contribution Requirement.   For each Plan Year in which the Plan
is Top Heavy, the Employer shall not allow any contributions (other than a
Rollover Contribution) to be made by or on behalf of any Key Employee unless the
Employer makes a contribution (other than contributions made by an Employer in
accordance with a Participant’s salary deferral election or contributions made
by an Employer based upon the amount contributed by a Participant) on behalf of
all Participants who were Eligible Employees as of the last day of the Plan Year
in an amount equal to at least 3% of each such Participant’s Compensation. The
Administrator shall remove any such contributions (including applicable
investment gain or loss) credited to a Key Employee’s Account in violation of
the foregoing rule and return them to the Employer or Employee to the extent
permitted by the Limited Return of Contributions paragraph of Section 18.
Effective for Plan Years beginning after December 31, 2001, Company Matching
Contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements as outlined above.

(b)     Overriding Minimum Benefit.   Notwithstanding, contributions shall be
permitted on behalf of Key Employees if the Employer also maintains a defined
benefit plan which automatically provides a benefit which satisfies the Code
section 416(c)(1) minimum benefit requirements, including the adjustment
provided in Code section 416(h)(2)(A), if applicable. If this Plan is part of an
aggregation group in which a Key Employee is receiving a benefit and no minimum
is provided in any other plan, a minimum contribution of at least 3% of
Compensation shall be provided to the Participants specified in the preceding
paragraph. In addition, the Employer may offset a defined benefit minimum by
contributions (other than contributions made by an Employer in accordance with a
Participant’s salary deferral election or contributions made by an Employer
based upon the amount contributed by a Participant) made to this Plan.

15.   PLAN ADMINISTRATION

15.1          Plan Delineates Authority and Responsibility.   Plan fiduciaries
include the Company, the Administrator, the Committee and/or the Trustee, as
applicable, whose specific duties are delineated in this Plan and the Trust. In
addition, Plan fiduciaries also include any other person to whom fiduciary
duties or responsibility is delegated with respect to the Plan. Any person or
group may serve in more than one fiduciary capacity with respect to the Plan. To
the extent permitted under ERISA section 405, no fiduciary shall be liable for a
breach by another fiduciary.

15.2          Fiduciary Standards.   Each fiduciary shall:

(a)     discharge his or her duties in accordance with this Plan and the Trust
to the extent they are consistent with ERISA;

(b)     use that degree of care, skill, prudence and diligence that a prudent
person acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims;

(c)     act with the exclusive purpose of providing benefits to Participants and
their Beneficiaries, and defraying reasonable expenses of administering the
Plan;

(d)     diversify Plan investments, to the extent such fiduciary is responsible
for directing the investment of Plan assets, so as to minimize the risk of large
losses, unless under the circumstances it is clearly prudent not to do so; and

36


--------------------------------------------------------------------------------


(e)     treat similarly situated Participants and Beneficiaries in a uniform and
nondiscriminatory manner.

15.3          Company is ERISA Plan Administrator.   The Company is the plan
administrator, within the meaning of ERISA section 3(16), which is responsible
for compliance with all reporting and disclosure requirements, except those that
are explicitly the responsibility of the Trustee under applicable law. The
Administrator and/or Committee shall have any necessary authority to carry out
such functions through the actions of the Administrator, duly appointed officers
of the Company, and/or the Committee.

15.4          Administrator Duties.   The Administrator shall have the
discretionary authority to construe this Plan and the Trust, and to do all
things necessary or convenient to effect the intent and purposes thereof,
whether or not such powers are specifically set forth in this Plan and the
Trust. Actions taken in good faith by the Administrator shall be conclusive and
binding on all interested parties, and shall be given the maximum possible
deference allowed by law. In addition to the duties listed elsewhere in this
Plan and the Trust, the Administrator’s authority shall include, but not be
limited to, the discretionary authority to:

(a)     determine who is eligible to participate, if a contribution qualifies as
a rollover contribution, the allocation of Contributions, and the eligibility
for loans, withdrawals and distributions;

(b)     provide each Participant with a summary plan description no later than
90 days after he or she has become a Participant (or such other period permitted
under ERISA section 104(b)(1)), as well as informing each Participant of any
material modification to the Plan in a timely manner;

(c)     make a copy of the following documents available to Participants during
normal work hours: this Plan and the Trust (including subsequent amendments),
all annual and interim reports of the Trustee related to the entire Plan, the
latest annual report and the summary plan description;

(d)     determine the fact of a Participant’s death and of any Beneficiary’s
right to receive the deceased Participant’s interest based upon such proof and
evidence as it deems necessary;

(e)     establish and review at least annually a funding policy bearing in mind
both the short-run and long-run needs and goals of the Plan. To the extent
Participants may direct their own investments, the funding policy shall focus on
which Investment Funds are available for Participants to use; and

(f)     adjudicate claims pursuant to the claims procedure described in
Section 18.

15.5          Advisors May be Retained.   The Administrator may retain such
agents and advisors (including attorneys, accountants, actuaries, consultants,
record keepers, investment counsel and administrative assistants) as it
considers necessary to assist it in the performance of its duties. The
Administrator shall also comply with the bonding requirements of ERISA section
412.

15.6          Delegation of Administrator Duties.   The Company, as
Administrator of the Plan, has appointed a Committee to administer the Plan on
its behalf. Except to the extent that the Company otherwise provides, any
delegation of duties to a Committee shall carry with it the full discretionary
authority of the Administrator to complete such duties. The Committee shall be
comprised of the individuals who may from time to time hold the following
positions: Vice President Human Resources, Manager of Benefits, Treasurer, and
one or more at-large members who may be appointed by the Board from time to
time. The appointment of any person to such position shall automatically
constitute the appointment of such person to the Committee. The resignation,
termination or transfer of any person from such position, or in the case of an
at-large member, termination of employment with the Company, shall constitute
the automatic resignation of such person from the Committee. In the event of a
vacancy on the Committee, the members of the Committee or the Board may appoint
an interim Committee member to fill such vacancy. If the interim Committee
member is appointed to fill a vacancy due to a vacancy in one of the positions
listed above, such individual shall serve until a person is named to the
designated position, at which time the interim Committee member shall be deemed
to have resigned and the person appointed to

37


--------------------------------------------------------------------------------


the designated position shall automatically be appointed to the Committee. The
Committee may act notwithstanding the event of a vacancy on the Committee due to
a vacancy in one or more of the positions listed above. All appointments to the
Committee (including automatic appointments of holders of designated positions
and interim appointments) are subject to the acceptance by the appointee.

15.7          Committee Operating Rules.

(a)     Actions of Majority.   Any act delegated by the Company to the Committee
may be done by a majority of its members. The majority may be expressed by a
vote at a meeting or in writing without a meeting, and a majority action shall
be equivalent to an action of all Committee members.

(b)     Meetings.   The Committee shall hold meetings upon such notice, place
and times as it determines necessary to conduct its functions properly.

(c)     Notice to Trustee.   The Committee may authorize one or more of its
members to execute documents on its behalf and may authorize one or more of its
members or other individuals who are not members to give written direction to
the Trustee in the performance of its duties.

16.   MANAGEMENT OF INVESTMENTS

16.1          Trust Agreement.   All Plan assets shall be held by the Trustee in
trust, in accordance with those provisions of this Plan and the Trust which
relate to the Trustee, for use in providing Plan benefits and paying Plan fees
and expenses not paid directly by the Employer. Plan benefits shall be drawn
solely from the Trust and paid by the Trustee as directed by the Administrator.
Notwithstanding, the Administrator may appoint, with the approval of the
Trustee, another trustee to hold and administer Plan assets which do not meet
the requirements of Section 16.2.

16.2          Investment Funds.   The Administrator is hereby granted authority
to direct the Trustee to invest Trust assets in one or more Investment Funds.
The number and composition of Investment Funds may be changed from time to time,
without the necessity of amending this Plan and the Trust. The Trustee may
establish reasonable limits on the number of Investment Funds as well as the
acceptable assets for any such Investment Fund. Each of the Investment Funds may
be comprised of any of the following:

(a)     shares of a registered investment company, whether or not the Trustee or
any of its affiliates is an advisor to, or other service provider to, such
company;

(b)     collective investment funds maintained by the Trustee, or any other
fiduciary to the Plan, which are available for investment by trusts which are
qualified under Code sections 401(a) and 501(a);

(c)     individual equity and fixed income securities which are readily tradable
on the open market;

(d)     guaranteed investment contracts issued by a bank or insurance company;

(e)     interest bearing deposits of the Trustee; and

(f)     Company Stock.

Any Investment Fund assets invested in a collective investment fund, shall be
subject to all the provisions of the instruments establishing and governing such
fund. These instruments, including any subsequent amendments, are incorporated
herein by reference.

16.3          Authority to Hold Cash.   The Trustee shall have the authority to
cause the investment manager of each Investment Fund to maintain sufficient
deposit or money market type assets in each Investment Fund to handle the Fund’s
liquidity and disbursement needs. Each Participant’s and

38


--------------------------------------------------------------------------------


Beneficiary’s Sweep Account, which is used to hold assets pending investment or
disbursement, shall consist of interest bearing deposits of the Trustee.

16.4          Trustee to Act Upon Instructions.   The Trustee shall carry out
instructions to invest assets in the Investment Funds as soon as practicable
after such instructions are received from the Administrator, Participants, or
Beneficiaries. Such instructions shall remain in effect until changed by the
Administrator, Participants or Beneficiaries.

16.5          Administrator Has Right to Vote Registered Investment Company
Shares.   The Administrator shall be entitled to vote proxies or exercise any
shareholder rights relating to shares held on behalf of the Plan in a registered
investment company. Notwithstanding, the authority to vote proxies and exercise
shareholder rights related to such shares held in a Custom Fund (as defined in
this Section) is vested as provided otherwise in Section 16.

16.6          Custom Fund Investment Management.   The Administrator may
designate, with the consent of the Trustee, an investment manager for any
Investment Fund established by the Trustee solely for Participants of the Plan
and any other qualified plan of the Company or a Related Company participating
in a master trust with the Plan (a “Custom Fund”). The investment manager may be
an Administrator, Trustee or an investment manager pursuant to ERISA section
3(38). The Administrator shall advise the Trustee in writing of the appointment
of an investment manager and shall cause the investment manager to acknowledge
to the Trustee in writing that the investment manager is a fiduciary to the
Plan.

A Custom Fund shall be subject to the following:

(a)     Guidelines.   Written guidelines, acceptable to the Trustee, shall be
established for a Custom Fund. If a Custom Fund consists solely of collective
investment funds or shares of a registered investment company (and sufficient
deposit or money market type assets to handle the Fund’s liquidity and
disbursement needs), its underlying instruments shall constitute the guidelines.

(b)     Authority of Investment Manager.   The investment manager of a Custom
Fund shall have the authority to vote or execute proxies, exercise shareholder
rights, manage, acquire, and dispose of Trust assets. Notwithstanding, the
authority to vote proxies and exercise shareholder rights related to shares of
Company Stock held in a Custom Fund is vested as provided otherwise in
Section 16.

(c)     Custody and Trade Settlement.   Unless otherwise agreed to by the
Trustee, the Trustee shall maintain custody of all Custom Fund assets and be
responsible for the settlement of all Custom Fund trades. For purposes of this
section, shares of a collective investment fund, shares of a registered
investment company and guaranteed investment contracts issued by a bank or
insurance company, shall be regarded as the Custom Fund assets instead of the
underlying assets of such instruments.

(d)     Limited Liability of Co-Fiduciaries.   Neither the Administrator nor the
Trustee shall be obligated to invest or otherwise manage any Custom Fund assets
for which the Trustee or Administrator is not the investment manager nor shall
the Administrator or Trustee be liable for acts or omissions with regard to the
investment of such assets except to the extent required by ERISA.

16.7          Authority to Segregate Assets.   The Company may direct the
Trustee to split an Investment Fund into two or more funds in the event any
assets in the Fund are illiquid or the value is not readily determinable. In the
event of such segregation, the Company shall give instructions to the Trustee on
what value to use for the split-off assets, and the Trustee shall not be
responsible for confirming such value.

16.8          Maximum Permitted Investment in Company Stock.   If the Company
provides for a Company Stock Fund the Fund shall be comprised of Company Stock
and sufficient deposit or money market type assets to handle the Fund’s
liquidity and disbursement needs. The Fund may be as large as

39


--------------------------------------------------------------------------------


necessary to comply with Participants’ and Beneficiaries’ investment elections
as well the total investment of Participants’ and Beneficiaries’ ESOP Accounts.

16.9          Participants Have Right to Vote and Tender Company Stock.   Each
Participant or Beneficiary shall be entitled to instruct the Trustee as to the
voting or tendering of any full or partial shares of Company Stock held on his
or her behalf in the Company Stock Fund. The Administrator shall conclusively
determine the number of shares of Company Stock that are subject to each
Participant’s voting instructions and shall advise the Trustee accordingly.
Prior to such voting or tendering of Company Stock, each Participant or
Beneficiary shall receive a copy of the proxy solicitation or other material
relating to such vote or tender decision and a form for the Participant or
Beneficiary to complete which confidentially instructs the Trustee to vote or
tender such shares in the manner indicated by the Participant or Beneficiary.
Upon receipt of such instructions, the Trustee shall act with respect to such
shares as instructed. The Trustee shall vote any shares of Company Stock held in
the Trust with respect to which it has not received, prior to the date specified
therefor, written instructions on the prescribed form from the Participants who
are entitled to direct the voting of such shares, as directed by the Committee.
In the absence of direction by the Committee, the Trustee shall vote such
undirected shares in the same proportion as the shares for which voting
instructions have been received.

In particular, with respect to any corporate matter which involves the voting of
Company Stock with respect to the approval or disapproval of any corporate
merger or consolidation, recapitalization, reclassification, liquidation,
dissolution, sale of substantially all of the assets of a trade or business, or
such other transactions which may be prescribed by regulation, each Participant
may be entitled to direct the Trustee as to the exercise of any voting rights
attributable to shares of Company Stock then allocated to his ESOP Account or
Prior ESOP Rollover Account, as required by sections 401(a)(22) and 409(e)(3) of
the Code. The Administrator shall have the sole responsibility for determining
when a corporate matter has arisen that involves the voting of Company Stock
under this provision and shall provide the Trustee with a certification of its
determination and the basis therefor.

16.10       Named Fiduciary.   With respect to voting and tender rights, each
participant is considered a named fiduciary pursuant to ERISA
Section 403(a)(1) for the limited purpose of giving such directions.

16.11       Independent Fiduciary.   Notwithstanding any other provision herein
to the contrary, the Committee may appoint an independent fiduciary to direct
the Trustee, to the extent consistent with ERISA, as to the voting and/or tender
of all shares of Company Stock held by the Trust for which voting and/or tender
instructions are not received from Participants as provided in Section 16.9.

16.12       Procedures for Voting and Tender Instructions.   The Committee
shall, in its discretion, establish such procedures as may be appropriate to
enable Participants to issue voting and/or tender instructions including, but
not limited to, such procedures as may:

(a)     Specify the date by which such voting or tender instructions must be
received and the method by which such voting or tender instructions shall be
given;

(b)     Provide Participants with adequate information upon which to base their
voting or tender instructions;

(c)     Ensure confidentiality of Participants’ votes or tender instructions;

(d)     Protect Participants from coercion in the exercise of their voting or
tender instructions; and

(e)     Specify the method for determining the number of shares of Company Stock
which are subject to each Participant’s voting and/or tender instructions.

All procedures established hereunder shall be applied in a nondiscriminatory and
uniform manner.

40


--------------------------------------------------------------------------------


16.13        Registration and Disclosure for Company Stock.   The Administrator
shall be responsible for determining the applicability (and, if applicable,
complying with) the requirements of the Securities Act of 1933, as amended, the
California Corporate Securities Law of 1968, as amended, and any other
applicable blue sky law. The Administrator shall also specify what restrictive
legend or transfer restriction, if any, is required to be set forth on the
certificates for the securities and the procedure to be followed by the Trustee
to effectuate a resale of such securities.

16.14        Prohibited Allocations.   Notwithstanding any provision in this
Plan to the contrary, if shares of Company Stock are sold to the Plan by a
shareholder in a transaction for which special tax treatment is elected by such
shareholder (or his representative) pursuant to section 1042 of the Code, no
assets attributable to such Company Stock may be allocated to the ESOP Account
or Prior ESOP Rollover Account of:

(a)     any person who owns (after the application of section 318(a) of the
Code) more than 25 percent in value of the outstanding securities of the
Employers; and

(b)     the shareholder, and any person who is related to such shareholder
(within the meaning of section 267(b) of the Code), but excluding lineal
descendants of such shareholder as long as not more than 5% of the aggregate
amount of all Company Stock sold by such shareholder or any other relative of
the lineal descendant in a transaction to which section 1042 of the Code applies
is allocated to lineal descendants of such shareholder during the Nonallocation
Period (as defined below).

Further, no other allocations of ESOP Contributions may be made to the Accounts
of such persons unless additional allocations are made to other Participants, in
accordance with the provisions of sections 401(a) and 410 of the Code. The term
“Nonallocation Period” means the period beginning on the date of sale and ending
on the later of ten years after the date of sale or the date of the allocation
attributable to the final payment on an acquisition loan incurred with respect
to the sale.

17.   TRUST ADMINISTRATION

17.1          Trustee to Construe Trust.   The Trustee shall have the
discretionary authority to construe those provisions of this Plan and the Trust
which relate to the Trustee and to do all things necessary or convenient to the
administration of the Trust, whether or not such powers are specifically set
forth in this Plan and the Trust. Actions taken in good faith by the Trustee
shall be conclusive and binding on all interested parties, and shall be given
the maximum possible deference allowed by law.

17.2          Establishment of a Master Trust.   The Trustee may establish, at
the direction of the Company, a master trust for the benefit of the Plan and any
other qualified plan of the Company or a Related Company, provided that the
Trustee acts as trustee for such plan pursuant to a plan document which contains
a provision substantially identical to this provision. The assets of the Plan,
to the extent invested in such master trust, shall consist only of that
percentage of the assets of the master trust represented by the value of the
interest therein held by the Plan.

17.3          Trustee To Act As Owner of Trust Assets.   Subject to the specific
conditions and limitations set forth in this Plan and the Trust, the Trustee
shall have all the power, authority, rights and privileges of an absolute owner
of the Trust assets and, not in limitation but in amplification of the
foregoing, may:

(a)     receive, hold, manage, invest and reinvest, sell, tender, exchange,
dispose of, encumber, hypothecate, pledge, mortgage, lease, grant options
respecting, repair, alter, insure, or distribute any and all property in the
Trust;

41


--------------------------------------------------------------------------------


(b)     borrow money, participate in reorganizations, pay calls and assessments,
vote or execute proxies, exercise subscription or conversion privileges,
exercise options and register any securities in the Trust in the name of the
nominee, in federal book entry form or in any other form as shall permit title
thereto to pass by delivery;

(c)     renew, extend the due date, compromise, arbitrate, adjust, settle,
enforce or foreclose, by judicial proceedings or otherwise, or defend against
the same, any obligations or claims in favor of or against the Trust; and

(d)     end, through a collective investment fund, any securities held in such
collective investment fund to brokers, dealers or other borrowers and to permit
such securities to be transferred into the name and custody and be voted by the
borrower or others.

17.4          United States Indicia of Ownership.   The Trustee shall not
maintain the indicia of ownership of any Trust assets outside the jurisdiction
of the United States, except as authorized by ERISA section 404(b).

17.5          Tax Withholding and Payment.

(a)     The Trustee shall calculate and withhold federal (and, if applicable,
state) income taxes with regard to any Eligible Rollover Distribution that is
not paid as a Direct Rollover in accordance with the Participant’s withholding
election or as required by law if no election is made or the election is less
than the amount required by law. With regard to any taxable distribution that is
not an Eligible Rollover Distribution, the Trustee shall calculate and withhold
federal (and, if applicable, state) income taxes in accordance with the
Participant’s withholding election or as required by law if no election is made.

(b)     Taxes Due From Investment Funds. The Trustee shall pay from the
Investment Fund any taxes or assessments imposed by any taxing or governmental
authority on such Fund or its income, including related interest and penalties.

17.6          Trust Accounting.

(a)     Annual Report.   Effective May 28, 1999, within 90 days (or other
reasonable period) following the close of the Plan Year, the Trustee shall
provide the Administrator with an annual accounting of Trust assets and
information to assist the Administrator in meeting ERISA’s annual reporting and
audit requirements.

(b)     Periodic Reports.   The Trustee shall maintain records and provide
sufficient reporting to allow the Administrator to properly monitor the Trust’s
assets and activity.

(c)     Administrator Approval.   Approval of any Trustee accounting shall
automatically occur 90 days after such accounting has been received by the
Administrator, unless the Administrator files a written objection with the
Trustee within such time period. Such approval shall be final as to all matters
and transactions stated or shown therein and binding upon the Administrator.

17.7          Valuation of Certain Assets.   If the Trustee determines the Trust
holds any asset (including Company Stock) which is not readily tradable and
listed on a national securities exchange registered under the Securities
Exchange Act of 1934, as amended, the Trustee shall engage a “qualified
independent appraiser” (as described in the following sentence) to determine the
fair market value of such property, and the appraisal fees shall be paid from
the Investment Fund containing the asset. Any qualified independent appraiser
engaged by the Trustee shall meet requirements similar to the requirements of
the regulations prescribed under Code section 170(a)(1).

17.8          Legal Counsel.   The Trustee may consult with legal counsel of its
choice, including counsel for the Employer or counsel of the Trustee, upon any
question or matter arising under this Plan and the

42


--------------------------------------------------------------------------------


Trust. When relied upon by the Trustee, the opinion of such counsel shall be
evidence that the Trustee has acted in good faith.

17.9          Fees and Expenses.   The Trustee’s fees for its services as
Trustee shall be such as may be mutually agreed upon by the Company and the
Trustee.

17.10        Trustee Duties and Limitations.   The Trustee’s duties, unless
otherwise agreed to by the Trustee, shall be confined to construing the terms of
this Plan and the Trust as they relate to the Trustee, receiving funds on behalf
of and making payments from the Trust, safeguarding and valuing Trust assets,
investing and reinvesting Trust assets in the Investment Funds as directed by
the Administrator, Participants or Beneficiaries and those duties as described
in this Section 17.

The Trustee shall have no duty or authority to ascertain whether Contributions
are in compliance with the Plan, to enforce collection or to compute or verify
the accuracy or adequacy of any amount to be paid to it by the Employer. The
Trustee shall not be liable for the proper application of any part of the Trust
with respect to any disbursement made at the direction of the Administrator.

18.   RIGHTS, PROTECTION, CONSTRUCTION AND JURISDICTION

18.1          Plan Does Not Affect Employment Rights.   The Plan does not
provide any employment rights to any Employee. The Employer expressly reserves
the right to discharge an Employee at any time, with or without cause, without
regard to the effect such discharge would have upon the Employee’s interest in
the Plan.

18.2          Compliance With USERRA.   Notwithstanding any provision of the
Plan to the contrary, with regard to an Employee who after serving in the
uniformed services is reemployed on or after December 12, 1994, within the time
required by USERRA, contributions shall be made and benefits and service credit
shall be provided under the Plan with respect to his or her qualified military
service (as defined in Code section 414(u)(5)) in accordance with Code section
414(u).

18.3          Limited Return of Contributions.   Except as provided in this
paragraph, (1) Plan assets shall not revert to the Employer nor be diverted for
any purpose other than the exclusive benefit of Participants or their
Beneficiaries; and (2) a Participant’s vested interest shall not be subject to
divestment. As provided in ERISA section 403(c)(2), the actual amount of a
Contribution made by the Employer (or the current value of the Contribution if a
net loss has occurred) may revert to the Employer if:

(a)     such Contribution is made by reason of a mistake of fact;

(b)     initial qualification of the Plan under Code section 401(a) is not
received and a request for such qualification is made within the time prescribed
under Code section 401(b) (the existence of and Contributions under the Plan are
hereby conditioned upon such qualification); or

(c)     such Contribution is not deductible under Code section 404 (such
Contributions are hereby conditioned upon such deductibility) in the taxable
year of the Employer for which the Contribution is made.

The reversion to the Employer must be made (if at all) within one year of the
mistaken payment of the Contribution, the date of denial of qualification, or
the date of disallowance of deduction, as the case may be. A Participant shall
have no rights under the Plan with respect to any such reversion.

18.4          Assignment and Alienation.   As provided by Code section
401(a)(13) and to the extent not otherwise required by law, no benefit provided
by the Plan may be anticipated, assigned or alienated, except:

(a)     to create, assign or recognize a right to any benefit with respect to a
Participant pursuant to a QDRO, or

43


--------------------------------------------------------------------------------


(b)     to use a Participant’s vested Account balance as security for a loan
from the Plan which is permitted pursuant to Code section 4975.

18.5          Facility of Payment.   If a Plan benefit is due to be paid to a
minor or if the Administrator reasonably believes that any payee is legally
incapable of giving a valid receipt and discharge for any payment due him or
her, the Administrator shall have the payment of the benefit, or any part
thereof, made to the person (or persons or institution) whom it reasonably
believes is caring for or supporting the payee, unless it has received due
notice of claim therefor from a duly appointed guardian or conservator of the
payee. Any payment shall to the extent thereof, be a complete discharge of any
liability under the Plan to the payee.

18.6          Reallocation of Lost Participant’s Accounts.   If the
Administrator cannot locate a person entitled to payment of a Plan benefit after
a reasonable search, the Administrator may at any time thereafter treat such
person’s Account as forfeited and use such amount as described in Section 8.4.
If such person subsequently presents the Administrator with a valid claim for
the benefit, such person shall be paid the amount treated as forfeited, plus the
interest that would have been earned in the Sweep Account to the date of
determination. The Administrator shall pay the amount through an additional
amount contributed by the Employer or direct the Trustee to pay the amount from
the Forfeiture Account.

18.7          Claims Procedure.

(a)     Right to Make Claim.   An interested party who disagrees with the
Administrator’s determination of his or her right to Plan benefits must submit a
written claim and exhaust this claim procedure before legal recourse of any type
is sought. The claim must include the important issues the interested party
believes support the claim. The Administrator, pursuant to the authority
provided in this Plan, shall either approve or deny the claim.

(b)     Process for Denying a Claim.   The Administrator’s partial or complete
denial of an initial claim must include an understandable, written response
covering (1) the specific reasons why the claim is being denied (with reference
to the pertinent Plan provisions) and (2) the steps necessary to perfect the
claim and obtain a final review.

(c)     Appeal of Denial and Final Review.   The interested party may make a
written appeal of the Administrator’s initial decision, and the Administrator
shall respond in the same manner and form as prescribed for denying a claim
initially.

(d)     Time Frame. The initial claim, its review, appeal and final review shall
be made in a timely fashion, subject to the following time table:

Action

 

Days to Respond
From Last Action

Administrator determines benefit

 

NA

 

Interested party files initial request

 

60 days

 

Administrator’s initial decision

 

90 days

 

Interested party requests final review

 

60 days

 

Administrator’s final decision

 

60 days

 

 

However, the Administrator may take up to twice the maximum response time for
its initial and final review if it provides an explanation within the normal
period of why an extension is needed and when its decision shall be forthcoming.

18.8          Construction.   Headings are included for reading convenience. The
text shall control if any ambiguity or inconsistency exists between the headings
and the text. The singular and plural shall be interchanged wherever
appropriate. References to Participant shall include Beneficiary when
appropriate

44


--------------------------------------------------------------------------------


and even if not otherwise already expressly stated. Whenever appropriate,
references to Trust shall mean the Trust established for the Plan, and, with
regard to any portion of the Plan participating in a master trust established
pursuant to Section 17, the master trust.

18.9          Jurisdiction and Severability.   This Plan and the Trust shall be
construed, regulated and administered under ERISA and other applicable federal
laws and, where not otherwise preempted, by the laws of the State of California.
If any provision of this Plan and the Trust shall become invalid or
unenforceable, that fact shall not affect the validity or enforceability of any
other provision of this Plan and the Trust. All provisions of this Plan and the
Trust shall be so construed as to render them valid and enforceable in
accordance with their intent.

18.10        Indemnification by Employer.   The Employers hereby agree to
indemnify the members of the Board, the Committee and any other Employees to
whom any fiduciary responsibility with respect to the Plan is allocated or
delegated, against any and all liabilities resulting from any action or
inaction, (including a Plan termination in which the Company fails to apply for
a favorable determination from the Internal Revenue Service with respect to the
qualification of the Plan upon its termination), in relation to the Plan or
Trust (1) including (without limitation) expenses reasonably incurred in the
defense of any claim relating to the Plan or its assets, and amounts paid in any
settlement approved by the Company relating to the Plan or its assets, but
(2) excluding liability resulting from actions or inactions made in bad faith,
or resulting from the negligence or willful misconduct of the Trustee. The
Company shall have the right, but not the obligation, to conduct the defense of
any action to which this Section applies. The Plan fiduciaries are not entitled
to indemnity from the Plan assets relating to any such action.

19.   AMENDMENT, MERGER, DIVESTITURES AND TERMINATION

19.1          Amendment.   The Company reserves the right to amend this Plan and
the Trust at any time, to any extent and in any manner it may deem necessary or
appropriate. The Company (and not the Trustee) shall be responsible for adopting
any amendments necessary to maintain the qualified status of this Plan and the
Trust under Code sections 401(a) and 501(a). If the Committee is acting as the
Administrator in accordance with Section 15.6, it shall have the authority to
adopt Plan and Trust amendments which have no substantial adverse financial
impact upon any Employer or the Plan. All interested parties shall be bound by
any amendment, provided that no amendment shall:

(a)     become effective unless it has been adopted in accordance with the
procedures set forth in Section 19.5;

(b)     except to the extent permissible under ERISA and the Code, make it
possible for any portion of the Trust assets to revert to an Employer or to be
used for, or diverted to, any purpose other than for the exclusive benefit of
Participants and Beneficiaries entitled to Plan benefits and to defray
reasonable expenses of administering the Plan;

(c)     decrease the rights of any Employee to benefits accrued (including the
elimination of optional forms of benefits) to the date on which the amendment is
adopted, or if later, the date upon which the amendment becomes effective,
except to the extent permitted under ERISA and the Code; nor

(d)     permit an Employee to be paid the balance of his or her Employee Account
unless the payment would otherwise be permitted under Code section 401(k).

19.2          Merger.   This Plan and the Trust may not be merged or
consolidated with, nor may its assets or liabilities be transferred to, another
plan unless each Participant and Beneficiary would, if the resulting plan were
then terminated, receive a benefit just after the merger, consolidation or
transfer which is at least equal to the benefit which would be received if
either plan had terminated just before such event.

45


--------------------------------------------------------------------------------


19.3          Plan Termination.   The Company may, at any time and for any
reason, terminate the Plan in accordance with the procedures set forth in
Section 19.5, or completely discontinue contributions. Upon either of these
events, or in the event of a partial termination of the Plan within the meaning
of Code section 411(d)(3), the Accounts of each affected Employee who has not
yet incurred a Break in Service shall be fully vested. If no successor plan is
established or maintained, lump sum distributions shall be made in accordance
with the terms of the Plan as in effect at the time of the Plan’s termination or
as thereafter amended provided that a post-termination amendment shall not be
effective to the extent that it violates Section 19.1 unless it is required in
order to maintain the qualified status of the Plan upon its termination. The
Trustee’s and Employer’s authority shall continue beyond the Plan’s termination
date until all Trust assets have been liquidated and distributed.

19.4          Amendment and Termination Procedures.   The following procedural
requirements shall govern the adoption of any amendment or termination (a
“Change”) of this Plan and the Trust:

(a)     The Company may adopt any Change by action of its board of directors in
accordance with its normal procedures.

(b)     The Committee, if acting as Administrator in accordance with
Section 15.6, may adopt any amendment within the scope of its authority provided
under Section 19.1 and in the manner specified in Section 15.7(a).

(c)     Any Change must be (1) set forth in writing, and (2) signed and dated by
an authorized officer of the Company or, in the case of an amendment adopted by
the Committee, at least one of its members.

(d)     If the effective date of any Change is not specified in the document
setting forth the Change, it shall be effective as of the date it is signed by
the last person whose signature is required under clause (2) above, except to
the extent that another effective date is necessary to maintain the qualified
status of this Plan and the Trust under Code sections 401(a) and 501(a).

(e)     No Change affecting the Trustee in its capacity as Trustee or in any
other capacity shall become effective until it is accepted by the Trustee (which
acceptance shall not unreasonably be withheld).

19.5          Termination of Employer’s Participation.   Any Employer may, at
any time and for any reason, terminate its Plan participation by action of its
board of directors in accordance with its normal procedures. Written notice of
such action shall be signed and dated by an authorized officer of the Employer
and delivered to the Company. If the effective date of such action is not
specified, it shall be effective on, or as soon as reasonably practicable, after
the date of delivery. Upon the Employer’s request, the Company may instruct the
Trustee and Administrator to spin off all affected Accounts and underlying
assets into a separate qualified plan under which the Employer shall assume the
powers and duties of the Company. Alternatively, the Company may treat the event
as a partial termination described above or continue to maintain the Accounts
under the Plan.

19.6          Replacement of the Trustee.   The Trustee may resign as Trustee
under this Plan and the Trust or may be removed by the Company at any time upon
at least 90 days written notice (or less if agreed to by both parties). In such
event, the Company shall appoint a successor trustee by the end of the notice
period. The successor trustee shall then succeed to all the powers and duties of
the Trustee under this Plan and the Trust. If no successor trustee has been
named by the end of the notice period, the Company’s chief executive officer
shall become the trustee, or if he or she declines, the Trustee may petition the
court for the appointment of a successor trustee.

46


--------------------------------------------------------------------------------


19.7          Final Settlement and Accounting of Trustee.

(a)     Final Settlement.   As soon as administratively feasible after its
resignation or removal as Trustee, the Trustee shall transfer to the successor
trustee all property currently held by the Trust. However, the Trustee is
authorized to reserve such sum of money as it may deem advisable for payment of
its accounts and expenses in connection with the settlement of its accounts or
other fees or expenses payable by the Trust. Any balance remaining after payment
of such fees and expenses shall be paid to the successor trustee.

(b)     Final Accounting.   The Trustee shall provide a final accounting to the
Administrator within 90 days of the date Trust assets are transferred to the
successor trustee.

(c)     Administrator Approval.   Approval of the final accounting shall
automatically occur 90 days after such accounting has been received by the
Administrator, unless the Administrator files a written objection with the
Trustee within such time period. Such approval shall be final as to all matters
and transactions stated or shown therein and binding upon the Administrator.

47


--------------------------------------------------------------------------------


 

APPENDIX A – INVESTMENT FUNDS

I.                   Investment Funds Available

The Investment Funds offered under the Plan as of the Effective Date include
this set of daily valued funds, except that the Company Stock Fund shall be
offered under the Plan at such later date as determined by the Administrator:

Funds

Fidelity Money Market Trust: Retirement Money Market Portfolio
Fidelity Government Income Fund
Fidelity Equity-Income Fund
Fidelity Diversified International Fund
Fidelity Mid-Cap Stock Fund
Fidelity Aggressive Growth Fund
Fidelity Freedom income Fund
Fidelity Freedom 2000 Fund
Fidelity Freedom 2010 Fund
Fidelity Freedom 2020 Fund
Fidelity Freedom 2030 Fund
Fidelity Spartan U.S. Equity Index Fund
Franklin Small Cap Fund I – Class A
Silicon Valley Bank Stock Fund

II.              Default Investment Fund

The default Investment Fund for all accounts except the ESOP Account and the
Prior ESOP Account as of the Effective Date is the Fidelity Money Market Trust:
Retirement Money Market Portfolio. The default Investment Fund for the Prior
ESOP Account and the ESOP Account is the Company Stock Fund.

III.         Investment Direction

ESOP Contributions shall be initially invested in the Company Stock Fund. A
Participant or Beneficiary may direct the investment of his or her entire
Account, including amounts allocated to his or her Prior ESOP Account and ESOP
Account which are invested in the Company Stock Fund.

IV.         Maximum Percentage Restrictions Applicable to Certain Investment
Funds

The investment of his or her Account in the Company Stock Fund shall be subject
to such restrictions as established by the Committee from time to time and
communicated to Participants.

i


--------------------------------------------------------------------------------